Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 1 of 40 Page ID #:86




        EXHIBIT C
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 2 of 40 Page ID #:87

                                                                                        USOO9705344B2


  (12) United States Patent                                          (10) Patent No.:     US 9.705,344 B2
         Navid                                                       (45) Date of Patent:     *Jul. 11, 2017
  (54) VIDEO GAME CONTROLLER CHARGING                             (56)                   References Cited
         SYSTEMI HAVING A DOCKING STRUCTURE
                                                                                  U.S. PATENT DOCUMENTS
  (71) Applicant: NYKO TECHNOLOGIES, INC., Los                           D241,555 S       9, 1976 Goldman et al.
                  Angeles, CA (US)                                       4,288,733. A     9, 1981 Bilanceri et al.

  (72) Inventor: Amir Navid, Sherman Oaks, CA (US)                                          (Continued)
                                                                               FOREIGN PATENT DOCUMENTS
  (73) Assignee: NYKO TECHNOLOGIES, INC., Los
                 Angeles, CA (US)                                 WO       WO 2009/038713 A1         3, 2009
                                                                  WO       WO 2007/078312 A1         T 2012
  (*) Notice:       Subject to any disclaimer, the term of this
                    patent is extended or adjusted under 35                         OTHER PUBLICATIONS
                    U.S.C. 154(b) by 0 days.
                    This patent is Subject to a terminal dis      International Search Report, International Application No. PCT/US
                    claimer.                                      06/40 118, Dated Nov. 28, 2007.
                                                                                            (Continued)
  (21) Appl. No.: 14/930,606
  (22) Filed:       Nov. 2, 2015                                  Primary Examiner — Omkar Deodhar
                                                                  (74) Attorney, Agent, or Firm — Lewis Roca Rothgerber
  (65)                 Prior Publication Data                     Christie LLP

         US 2016/0226274 A1        Aug. 4, 2016                   (57)                     ABSTRACT
              Related U.S. Application Data                       A video game controller charging system is provided. The
  (63) Continuation of application No. 14/158.703, filed on       Video game controller charging system includes a base; at
       Jan. 17, 2014, now Pat. No. 9,174,121, which is a          least one structure on the base for providing physical Support
                        (Continued)                               to at least one video game controller while it is being
                                                                  charged; and at least one DC port on the base configured to
  (51) Int. Cl.                                                   couple to and provide DC power to a power input port of the
         G07F 17/32             (2006.01)                         at least one video game controller. The video game control
         H02. 700               (2006.01)                         ler charging system may also include a current detector, a
                          (Continued)                             charging status indicator, at least one docking bay, and/or an
  (52) U.S. Cl.                                                   AC-to-DC converter adapted to convert externally supplied
         CPC ............ H02J 7/0027 (2013.01); A63F 13/02       power to the DC power provided to the power input port of
                  (2013.01); H0 IR3 I/06 (2013.01); H02J          at least one video game controller. The base of a charging
                 7/0044 (2013.01); H02J 7/0045 (2013.01)          station may include a recess having at least one electrical
                                                                  contact and a power input for connection to a power Supply.
  (58) Field of Classification Search
         CPC ........... A63F 13/06; A63F 13/10; G07F 17/32
         See application file for complete search history.                       22 Claims, 23 Drawing Sheets
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 3 of 40 Page ID #:88


                                                           US 9,705.344 B2
                                                                Page 2

               Related U.S. Application Data                                 7,054,177 B2       5, 2006 Wu
                                                                             D526,995 S         8, 2006 Claxton et al.
       continuation of application No. 13/769,709, filed on                  D530,667 S        10/2006 Viduya et al.
       Feb. 18, 2013, now Pat. No. 8,633,675, which is a                     7,140,922 B2      11/2006 Luu et al.
       continuation of application No. 13/417,147, filed on                  7,151,357 B2      12/2006 Xian et al.
                                                                             7,254,366 B2        8, 2007 Palermo et al.
       Mar. 9, 2012, now Pat. No. 8,536,832, which is a                      D555,589 S        1 1/2007 Hussaini et al.
       continuation of application No. 12/044.295, filed on                  D559.484 S        1/2008 Fjellman
       Mar. 7, 2008, now Pat. No. 8,143,848, which is a                      D562,230 S        2/2008 Houghton
       continuation-in-part of application No. 1 1/581,137,                  D563,315 S        3/2008 Kingston et al.
       filed on Oct. 13, 2006, now abandoned.                                7,535,195 B1      5/2009 Horovitz et al.
                                                                             7,659,696 B2      2/2010 Zeiler et al.
  (60) Provisional application No. 60/982,364, filed on Oct.                 7,705,559 B2      4/2010 Powell et al.
          24, 2007.                                                          7,750,599 B2      7/2010 Kaji et al.
                                                                             7,772,802 B2       8, 2010 Manico et al.
                                                                             7,775,884 B1       8/2010 McCauley
  (51)    Int. C.                                                            7.816,886 B2      10/2010 Brandon, II et al.
          HOIR 3L/06                  (2006.01)                              7,863,860 B2       1/2011 Lin
          A63F 3/98                   (2014.01)                              7.942,747 B2       5, 2011 Cole
                                                                         2002/0115480 A1        8/2002 Huang
  (56)                    References Cited                               2003/0216069 A1       11/2003 Huang
                                                                         2004/O1892.50    A1    9, 2004   Nishida
                                                                         2004/0218411     A1   11/2004    Lulu et al.
                     U.S. PATENT DOCUMENTS                               2004/0259436     A1   12, 2004   Su
                                                                         2005/OOOTO65     A1     1/2005   Freas et al.
         D278.426    S     4, 1985    Lanci et al.                       2005. O189914    A1    9, 2005   Esses
         4,641,077   A     2, 1987    Pascaloff                          2006, 0080476 A1      4/2006 Wang et al.
         5,028,859   A     7, 1991    Johnson et al.                     2006/0202660 A1       9/2006 Chang
         5,059,885   A    10, 1991    Weiss et al.                       2007/0021209     A1    1/2007    Hussaini et al.
         5,124,532 A       6/1992 Hafey et al.                           2007/0O39.755    A1    2/2007    Mori et al.
         5, 187422 A       2f1993 IZenbaard et al.                       2007/0090788     A1    4/2007    Hansford et al.
         5,229,701 A       7, 1993 Leman et al.                          2007/009 1656    A1    4/2007    Navid et al.
         5,317,691 A       5/1994 Traeger                                2007/0216352     A1    9, 2007   Shaddle
         5,327,067 A       7, 1994 Scholder                              2007/0244471     A1   10, 2007   Malackowski
         D349,485 S        8, 1994 Richards et al.                       2007/0278999     A1   12, 2007   Hsia
         5,547,399 A       8/1996 Naghi et al.                           2007/0279852     A1   12/2007    Daniel et al.
         5,594,314 A       1/1997 Hagiuda et al.                         2008 OO15O17     A1    1/2008    Ashida et al.
         5,656,914 A       8/1997 Nagele et al.                          2008, OO64500    A1    3/2008    Satsukawa et al.
         5,661,391 A       8, 1997 to et al.                             2008. O1648.45   A1    7, 2008   Choi
         5,689,171 A      11/1997 Ludewig                                2008. O180060    A1    7/2008    Odell et al.
         5,734,253 A       3, 1998 Brake et al.                          2009, OO72782    A1    3/2009    Randall
         5,734,254 A       3/1998 Stephens                               2009, OO72784    A1    3/2009    Erickson
         5,828,966   A    10, 1998    Davis et al.                       2009/00964.13    A1    4/2009    Partovi et al.
         5,847,545   A    12/1998     Chen et al.                        2009/0224723     A1    9, 2009   Tanabe
         D414, 180   S     9, 1999    Waldner                            2012fO169286     A1    7, 2012   Navid
         6,018,227   A     1/2000     Kumar et al.
         6,061,261   A     5, 2000    Chen et al.
         6,204,632   B1    3, 2001    Nierescher et al.                                   OTHER PUBLICATIONS
         D444,472    S     7/2001     Russell et al.
         6,313,604 B1     1 1/2001 Chen                              International Search Report, Transmittal and Written Opinion dated
         6,321,340 B1     1 1/2001 Shin et al.                       Dec. 29, 2008, Application No. PCT/US 08/81.004, NYKO Tech
         6,329,786 B1     12/2001 Ono                                nologies, Inc.
         6,362.987 B1      3, 2002 Yurek et al.                      European Search Report for European Application No. 088431 18.4
         6.424,525 B1      7/2002 MacLeod et al.                     in the name of Nyko Technologies, Inc. European Search Report
         D461,814 S        8, 2002 Felix et al.                      dated Oct. 22, 2010 and mailed Oct. 29, 2010 (6 pgs).
         6,459,882 B1     10/2002 Palermo et al.                     U.S. Appl. No. 60/749,932, filed Dec. 13, 2005, 6 pages.
         D465,532 S       1 1/2002 Hussaini et al.
         D469,439 S        1/2003 Bradley                            Office action for U.S. Appl. No. 13/417,147, filed Mar. 9, 2012 in
         6,522,104 B1      2, 2003 Drori                             the name of Amir Navid, Office action mailed Sep. 10, 2012 (28
         6,560,102 B1      5/2003 Tong et al.                        pgs.).
         D476,659 S        7/2003 Ying et al.                        Office action for U.S. Appl. No. 12/729,526, filed Mar. 23, 2010,
         6,597,152 B1      7/2003 Jacobs et al.                      inventor Amir Navid, and entitled “Video Game Controller Charg
         6,614,206 B1      9/2003 Wong et al.                        ing System”. Office action mailed Sep. 13, 2012 (12 pgs.).
         6,632,098 B1     10/2003 Wong et al.                        Office action for U.S. Appl. No. 13/468,994, filed May 10, 2012 in
         6,669,513 B2     12/2003 Huang                              the name of Amir Navid, and entitled “Video Game Controller
         D489,322 S        5, 2004 Sawai et al.                      Charging System Having a Docking Structure'. Office action
         6,752,514 B2      6, 2004 Parker                            mailed Aug. 22, 2012 (18 pgs.).
         6,765,366 B2      7/2004 Maggert et al.                     Complaint for Patent Infringement, Demand for Jury Trial, Nyko
         6,790,062 B1      9, 2004 Liao                              Technologies, Inc. vs. Energizer Holdings, Inc. et al., CV12-03001
         6,811,444 B2     11/2004 Geyer                              GAF(VBKx), Apr. 5, 2012, 41 pages.
         6,812,971 B2     11/2004 Terane                             Certification and Notice of Interested Parties, Nyko Technologies,
         6,842,356   B2     1, 2005   HSu                            Inc. vs. Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx),
         D508,916    S      8, 2005   Lee                            Apr. 5, 2012, 1 page.
         D509,788    S     9, 2005    Schlieffers et al.
         D510,562    S    10/2005     Lodato et al.                  Corporate Disclosure Statement, Nyko Technologies, Inc. vs. Ener
         D511,520    S    1 1/2005    Hussaini et al.                gizer Holdings, Inc, et al., CV12-03001-GAF(VBKx), Apr. 5,
         6,991,483   B1     1/2006    Milan et al.                   2012, 1 page.
         6,992.462   B1     1/2006    Hussaini et al.                Notice of Related Cases, Nyko Technologies, Inc. vs. Energizer
         D519,921    S      5, 2006   Claxton et al.                 Holdings, Inc. et al., CV12-03001-GAF(VBKx), Apr. 5, 2012, 1
         D520.447    S      5, 2006   Liu                            page.
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 4 of 40 Page ID #:89


                                                            US 9,705.344 B2
                                                                     Page 3

  (56)                    References Cited                                Supplemental Declaration of Amir Navid in Support of Plaintiffs
                                                                          Ex Parte Application for (1) Temporary Restraining Order and (2)
                     OTHER PUBLICATIONS                                   Order to Show Cause re: Preliminary Injunction and Exhibits A-E,
                                                                          Nyko Technologies, Inc. vs. Energizer Holdings, Inc. et al., CV12
  Report on the Filing of Determination of an Action Regarding a          03001-GAF(VBKx), May 17, 2012, 15 pages.
  Patent or Trademark, Nyko Technologies, Inc. vs. Energizer Hold         Supplemental Declaration of John D. Carpenter in Support of
  ings, Inc. et al., CV12-03001-GAF(VBKX), 1 page.                        Plaintiffs Ex Parte Application for (1) Temporary Restraining Order
  Notice to Parties of Court-Directed ADR Program, Nyko Technolo          and (2) Order to Show Cause re: Preliminary Injunction and
  gies, Inc. vs. Energizer Holdings, Inc. et al., CV12-03001              Exhibits A-D, Nyko Technologies, Inc. vs. Energizer Holdings, Inc.
  GAF(VBKx), Apr. 5, 2012, 2 pages.                                       et al., CV12-03001-GAF(VBKx), May 17, 2012, 17 pages.
  Plaintiffs Ex Parte Application for (1) Temporary Restraining Order     Notice of Lodging of Demonstrative Exhibits in Support of Plain
  and (2) Order to Show Cause Why Preliminary Injunction Should           tiffs Ex Parte Application for (1) Temporary Restraining Order and
  Not issue Memorandum of Points and Authorities in Support               (2) Order to Show Cause re: Preliminary Injunction, Nyko
  thereof, Nyko Technologies, Inc. vs. Energizer Holdings, Inc. et al.,
  CV12-03001-GAF(VBKx), May 10, 2012, 28 pages.                           Technoloeies, Inc. vs. Energizer Holdings, Inc. et al., CV12-03001
   Proposed Order Granting Plaintiffs Ex Parte Application for (1)        GAF(VBKx), May 17, 2012, 51 pages.
  Temporary Restraining Order and (2) Order to Show re Preliminary        Supplemental Declaration of Jason C. Martone in Support of
  Injuetion, Nyko Technologies, Inc. vs. Energizer Holdings, Inc. et.     Plaintiffs Ex Parte Application for (1) Temporary Restraining Order
  al., CV12-03001-GAF(VBKx), May 10, 2012, 4 pages.                       and (2) Order to Show Cause re Preliminary Injunction and Exhibit
  Notice to Counsel of Ex Parte Application for (1) Temporary             A. Nyko Technologies, Inc. vs. Energizer Holdings, Inc. et al.,
  Restraining Order and (2) Order to Show Cause why Preliminary           CV12-03001-GAF(VBKx), May 17, 2012, 7 pages.
  Injunction Should not issue, Nyko Technologies, Inc. vs. Energizer      Motion to Strike Plaintiffs Reply in Support of Ex Parte Applica
  Holdings, Inc. et al., CV12-03001-GAF(VBKx), May 10, 2012, 3            tion for TRO, Nyko Technologies Inc. vs. Energizer Holdings, Inc.
  pageS.                                                                  et al., CV12-03001-GAF(VBKx), May 17, 2012, 4 pages.
  Declaration of Amir Navid in Support of Plaintiffs Ex Parte             Performance Designed Products LLC's Notice of Interested Parties,
  Application for (1) Temporary Restraining Order and (2) Order to        Nyko Technologies, Inc. vs. Energizer Holdings, Inc. et al., CV12
  Show Cause re: Preliminary Injunction, Nyko Technologies Inc. vs.       03001-GAF(VBKx), May 17, 2012, 3 pages.
  Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), May              Energizer Holdings, Inc.'s Notice of interested Parties, Nyko Tech
  10, 2012, 73 pages.                                                     nologies, Inc. vs. Energizer Holdings, Inc. et al., CV12-03001
  Declaration of Chris Arbogast in Support of Plaintiffs Ex Parte         GAF(VBKx), May 17, 2012, 3 pages.
  Application for (1) Temporary Restraining Order and (2) Order to        Performance Designed Products LLC's Federal Rule of Civil Pro
  Show Cause re Preliminary Injunction, Nyko Technologies, Inc. vs.       cedure 7.1 Disclosure Statement, Nyko Technologies, Inc. vs. Ener
  Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), May              gizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), May 17,
  10, 2012, 19 pages.                                                     2012, 3 pages.
  Declaration of Jason C. Martone in Support of Plaintiffs Ex Parte       Energizer Holdings, Inc's Federal Rule of Civil Procedure 7.1
  Application for (1) Temporary Restraining Order and (2) Order to        Disclosure Statement, Nyko Technologies, Inc. vs. Energizer Hold
  Show Cause re Preliminary Injunction, Nyko Technologies, Inc. vs.       ings, Inc. et al., CV12-03001-GAF(VBKx), May 17, 2012, 3 pages.
  Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), May              Notice of Errata, Nyko Technologies, Inc. vs. Energizer Holdings,
  10, 2012, 6 pages.                                                      Inc. et al., CV12-03001-GAF(VBKx), May 18, 2012, 6 pages.
  Declaration of John D. Carpenter in Support of Plaintiffs Ex Parte      Supplemental Declaration of Steven M. Hanle in Support of Defen
  Application for (1) Temporary Restraining Order and (2) Order to        dants' Opposition to Application for TRO, Nyko Technologies, Inc.
  Show Cause re Preliminary Injunction, Nyko Technologies, Inc. vs.       vs. Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx),
  Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), May              May 29, 2012, 7 pages.
  10, 2012, 5 pages.                                                      Declaration of Jesse A. Salen in Support of Defendants' Opposition
  Civil Minutes—General, Order re: Temporary Restraining Order,           to Application for TRO, Nyko Technologies, Inc. vs. Energizer
  Nyko Technologies, Inc. vs. Energizer Holdings, Inc. et al., CV12       Holdings, Inc. et al., CVI2-03001-GAF(VBKx), May 29, 2012, 67
  03001-GAF(VBKx), May 11, 2012, 1 page.                                  pageS.
  Defendant's Opposition to Ex Parte Application for TRO, Nyko            Civil Minutes—General, Motion Hearing (Held and Completed)
  Technologies, Inc. vs. Energizer Holdings, Inc. et al., CV12-03001      Nyko Technologies, Inc. vs. Energizer Holdings, Inc. et al., CV12
  GAF(VBKx), May 15, 2012, 31 pages.                                      03001-GAF(VBKx), May 29, 2012, 1 page.
  Declaration of Thomas Roberts in Support of Defendants' Oppo            Third Declaration of Amir Navid in Support of Plaintiffs Ex Parte
  sition to Application for TRO and Exhibits A-C, Nyko Technologies,      Application for (1) Temporary Restraining Order and (2) Order to
  Inc. vs. Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx),         Show Cause re: Preliminary Injunction, Nyko Technologies, Inc. vs.
  May 15, 2012, 17 pages.                                                 Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), May
  Declaration of William Otte in Support of Defendants' Opposition        30, 2012, 11 pages.
  to Application for TRO, Nyko Technologies, Inc. vs. Energizer           Plaintiff's Objections to Photographic Exhibits Attached to the
  Holdings, Inc. et al., CV12-03001-GAF(VBKx), May 15, 2012, 3            Declaration of Jesse A. Salen, Nyko Technologies, Inc. vs. Energizer
  pageS.                                                                  Holdings, Inc. et al., CV12-03001-GAF(VBKx), May 30, 2012, 6
  Declaration of Steven M. Hanle in Support of Defendants' Oppo           pageS.
  sition to Application for TRO with Exhibits D-V, Nyko Technolo          First Supplemental Declaration of Chris Arbogast in Support of
  gies, Inc. vs. Energizer Holdings, Inc. et al., CV12-03001              Plaintiffs Ex Parte Application for (1) Temporary Restraining Order
  GAF(VBKx), May 15, 2012, 340 pages.                                     and (2) Order to Show Cause re: Preliminary injunction, Nyko
  Defendants' Evidentiary Objections to Declaration of Chris              Technologies. Inc. vs. Energizer Holdings, Inc. et al., CV12-03001
  Arbogast (DE 12), Nyko Technologies Inc. vs. Energizer Holdings,        GAF(VBKx), May 30, 2012, 3 pages.
  Inc. et al., CVI2-03001-GAF(VBKx), May 15, 2012, 11 pages.              Declaration of Russell Herring in Support of Plaintiffs Ex Parte
  Notice of Errata re Defendants' Opposition to Ex Parte Application      Application for (1) Temporary Restraining Order and (2) Order to
  for TRO and Exhibits W-Y, Nyko Technologies, Inc. vs. Energizer         Show Cause re: Preliminary Injuction, Nyko Technologies, Inc. vs.
  Holdings, Inc. et al., CV12-03001-GAF(VBKx), May 16, 2012, 31           Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), May
  pageS.                                                                  30, 2012, 18 pages.
  Reply in Support of Plaintiffs Ex Parte Application for Temporary       Supplemental Reply in Support of Plaintiffs Ex Parte Application
  Restraining Order and Order to Show Cause re Preliminary Injunc         for Temporary Restraining Order and Order to Show Cause re
  tion, Nyko Technologies, Inc., vs. Energizer Holdings, Inc. et al.,     Preliminary Injuction, Nyko Technologies, Inc. vs. Energizer Hold
  CV12-03001-GAF(VBKx), May 17, 2012, 20 pages.                           ings, Inc. et al., CV12-03001-GAF(VBKx), May 30, 2012, 6 pages.
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 5 of 40 Page ID #:90


                                                            US 9,705.344 B2
                                                                      Page 4

  (56)                    References Cited                                 Charge Base PS3: Nyko's 4-port charging dock for SIXAXIS
                                                                           Controllers; QJ.net; Jan. 14, 2007; 5 pages.
                     OTHER PUBLICATIONS                                    Nyko Recharge Docks for P53 and Wii Controllers; Technabob.
                                                                           com; Jan. 10, 2007; 16 pages.
  Notice of May 30, 2012 Decision by Court of Appeals for the              Block, Gerry; Nyko Wii Charge Station Review; Rechargeable
  Federal Circuit in Support of Plaintiffs Ex Parte Application for (1)    battery packs and cradle for the battery, devouring Wiimote; IGN.
  Temporary Restraining Order and (2) Order to Show Cause re:              com; Feb. 13, 2007; 6 pages.
  Preliminary Injunction, Nyko Technologies, Inc. vs. Energizer Hold       Grant, Christopher; Nyko's rechargeable PS3 SIXAXIS and
  ings, Inc. et al., CV12-03001-GAF(VBKx), May 31, 2012, 22                Wilimnote docking stations; Engadget.com, Jan. 9, 2007; 2 pages.
  pageS.                                                                   Silwinski, Alexander; Nyko's Wii-chargeable station; Jan. 9, 2007;
  Objection to Supplemental Filings by Plaintiff in Support of Tem         Joystiq.com; 1 page.
  porary Restraining Order, Nyko Technologies, Inc. vs. Energizer          PS3 Friends fear no more!; X-Intelligence Krew; The-Xik.blogspot.
  Holdings, Inc. et al., CV12-03001-GAF(VBKx), May 31, 2012, 2             com; Jan. 15, 2007; 4 pages.
  pageS.                                                                   Kohler, Chris; You'll Get a “Charge” Out of These P53 Products;
  Civil Minutes—General, Order RE: Ex Parte Application for a              Wired.com/gamelife; Jan. 9, 2007: 2 pages.
  Temporary Restraining Order, Nyko Technologies, Inc. vs. Ener            Complaint for Patent Infringement, Nyko Technologies, Inc. v.
  gizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), Jun. 1,               Energizer Holdings, Inc. et al., CV13-01935, Mar. 18, 2013 (44
                                                                           pgs.).
  2012, 13 pages.                                                          Defendants Answer to Complaint for Patent Infringement and
  Energizer Holdings, Inc. and Performance Designed Products               Counterclaims (Demand for Jury Trial), Nyko Technologies, Inc. v.
  LLC's Answer to Complaint for Patent Infringement, CV12-03001            Energizer Holdings, Inc. et al., CV13-01935, Apr. 30, 2013 (53
  GAF(VBKx) Jun. 15, 2012, 27 pages.                                       pgs).
  Morrison, David; Charging Scheme Lets Portables Climb Out of the         Nyko Technologies, Inc.'s Answer to Defendants' Counterclaim,
  Cradle; article; Dec. 9, 2002, Electronic Design.com; 3 pages.           Nyko Technologies, Inc. v. Energizer Holdings, Inc. et al., CV13
  Morrison, David; Charging Scheme Lets Porhibles Climb Out of the         01935, May 24, 2013 (26 pgs.).
  Cradle: article; Dec. 9, 2002, Electronic Design.com: 2 pages.           Amended Complaint for Patent Infringement, Nyko Technologies,
  Wallace, Alan; AW Specialties & Resale; article; Alan Wallace            Inc. v. Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx),
  Automotive and Specialties, 7 pages.                                     Dec. 14, 2012 (47 pgs.).
  Casamassina, Matt; Controller Concepts: Charge Cradle—IGN;               Joint Claim Construction Statement, Nyko Technologies, Inc. v.
  article; Oct. 4, 2005; IGN.com; 4 pages.                                 Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), Dec.
  Kauffmann, Stéphane, Cordless Desktop LX 700; review;                    17, 2012 (6 pgs.).
  Tomshardware.com; Oct. 29, 2004; 4 pages.                                Energizer Holdings, Inc., Eveready Battery Company, Inc., and
  Kauffmann, Stéphane, Saitek P3000Pad: Annual Review: Six                 Performance Designed Products LLC's Answer to Amended Com
  Gamepads; review; TomsHardware.com; Oct. 24, 2003: 4 pages.              plaint for Patent Infringement and Counterclaim, Nyko Technolo
  Erickson, Craig; Filing Receipt; Oct. 2, 2007; United States Patent      gies, Inc. v. Energizer Holdings, Inc. et al., CV12-03001
  and Trademark Office; and U.S. Appl. No. 60/994.263, filed Sep. 17.      GAF(VBKx), Jan. 2, 2013 (43 pgs.).
  2007, 26 pages.                                                          Nyko Technologies, Inc.'s Answer to Eveready Battery Company,
  Chartier, David; Charge your iPod, other devices wirelessly with         Inc.'s Counterclaim and PDP's and Energizer Holdings, Inc.'s
  Splashpad; weblog: TUAW.com; Oct. 10, 2005; 3 pages.                     Improperly Filed Amended Counterclaim, Nyko Technologies, Inc.
  Electrical Safety Council: Joytech-Brand Wii Power Station; article;     v. Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), Jan.
  ESC.org, 2012; 2 pages.                                                  16, 2013 (14pgs.).
  Techcast Reviews; Joytech. Wii Power Station; article;                   Plaintiff Nyko Technologies, Inc.'s Opening Claim Construction
  Techcastnetworks.com; May 2, 2007; 6 pages.                              Brief, Nyko Technologies, Inc. v. Energizer Holdings, Inc. et al.,
  L 151-10 Charger for BA 151 Batteries; Sennheiser Electronic             CV12-03001-GAF(VBKx), Apr. 3, 2013 (27 pgs.).
  Corporation; article; 1 page.                                            Declaration of Garry Kitchen in Support of Plaintiff Nyko Tech
  Logitech Mx700 Cordless Optical Mouse Setup; journal; Logitech.          nologies, Inc.'s Opening Claim Construction Brief, Nyko Technolo
  com; 2002; 24 pages.                                                     gies, Inc. v. Energizer Holdings, Inc. et al., CV12-03001
  Multiple Charger Instructions, Multiple Charger, Model CHG 1600;         GAF(VBKx), Apr. 3, 2013 (37 pgs.).
  article; 2005, Williams Sound Corp.; 4 pages.                            Defendants' Opening Claim Construction Brief, Nyko Technologies,
  Chappell, Jennifer; Palm Addicts: The Socket Mobile Power Pack;          Inc. v. Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx),
  Journal; PalmAddictypepad.com; Feb. 2006; 3 pages.                       Apr. 8, 2013 (30 pgs.).
  PS3 SIXAXIS Charging Station; weblog: Instructables.com; May             Declaration of Graham M. Buccigross in Support of Defendants'
  22, 2007; 6 pages.                                                       Opening Claim Construction Brief, Nyko Technologies, Inc. v.
  P53 SIXAXIS Charging Station; Instructables share what you               Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), Apr. 8,
  make; weblog: Instructables.com; May 22, 2007; 7 pages.                  2013 (113 pgs.).
  Spector, Devon “Dementor'; Rage3D.com: Thrustmaster Recharge             Declaration of Katherine L. Quigley in Support of Plaintiff Nyko
  able Wireless 2-in-1 Dual Trigger Gamepad Review; article;               Technologies, Inc.'s Opening Claim Construction Brief, Nyko Tech
  Rage3D.com; 2 pages.                                                     nologies, Inc. v. Energizer Holdings, Inc. et al., CV12-03001
  English User Guide, NeoVoice USB, Bluetooth Wireless Headset;            GAF(VBKx), Apr. 9, 2013 (268 pgs.).
  Journal; Bluetooth SIG, Inc., U.S.A.; 18 pages.                          Defendants' Responsive Claim Construction Brief, Nyko Technolo
  Thrustmaster Rechargeable Wireless Dual Trigger 2-in-1 User              gies, Inc. v. Energizer Holdings, Inc. et al., CV12-03001
  Manual; Journal; 2005; Guillemot Corporation S.A.: 45 pages.             GAF(VBKx). Apr. 15, 2013 (27 pgs.).
  English User Guide 5 Bluetooth Wireless Headset; Journal;                Supplemental Declaration of Graham (Gray) M. Buccigross in
  Bluetooth SIG, Inc. U.S.A.; 15 pages.                                    Support of Defendants' Responsive Claim Construction Brief, Nyko
  Berardini, César A.; Xbox 360 FAQs Xbox; article; Teambox.               Technologies, Inc. v. Energizer Holdings, Inc. et al., CV12-03001
  com; Aug. 25, 2005; 6 pages.                                             GAF(VBKx), Apr. 15, 2013 (98 pgs).
  Nyko Technologies, Inc. vs. Energizer Holdings, Inc., Case No.           Nyko Technologies, Inc.'s Rebuttal Claim Construction Brief, Nyko
  CV12-03001-GAF-VBK, Performance Designed Products LLC and                Technologies, Inc. v. Energizer Holdings, Inc. et al., CV12-03001
  Energizer Holdings, Inc.'s Initial Invalidity Contentions, 622 pages     GAF(VBKx), Apr. 15, 2013 (29 pgs.).
  (3 parts).                                                               Declaration of Katherine L. Quigley in Support of Plaintiff Nyko
  Nyko Technologies, Inc. vs. Energizer Holdings, Inc., Case No.           Technologies, Inc.'s Rebuttal Claim Construction Brief, Nyko Tech
  CV12-03001-GAF-VBK, Defendants First Supplemental Invalidity             nologies, Inc. v. Energizer Holdings, Inc. et al., CV12-03001
  Contentions, Jan. 24, 2013, 378 pages (4 parts).                         GAF(VBKx), Apr. 15, 2013 (167 pgs.).
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 6 of 40 Page ID #:91


                                                           US 9,705.344 B2
                                                                    Page 5

  (56)                   References Cited                                Declaration of Graham (Gray) Buccigross in Support of Defen
                                                                         dants' Motion for Summary Judgment of Patent Invalidity, Nyko
                    OTHER PUBLICATIONS                                   Technologies, Inc. v. Energizer Holdings, Inc. et al., CV12-03001
                                                                         GAF(VBKx), Aug. 29, 2013 (377 pgs.f4 parts).
  Declaration of Garry Kitchen in Support of Plaintiff Nyko Tech         Declaration of Stephen D. Bristow in Support of Defendants'
  nologies, Inc.'s Rebuttal Claim Construction Brief, Nyko Technolo      Motion for Summary Judgment of Invalidity, Nyko technologies,
  gies, Inc. v. Energizer Holdings, Inc. et al., CV12-03001              Inc. v. Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx),
  GAF(VBKx), Apr. 15, 2013 (38 pgs.).                                    Aug. 29, 2013 (21 pgs.).
  Defendants' Notice of Errata Re Responsive Claim Construction          Memorandum of Points and Authorities Opposing Defendants'
  Brief, Nyko Technologies, Inc. v. Energizer Holdings, Inc. et al.,     Motion for Summary Judgment of Invalidity, Nyko Technologies,
  CV12-03001-GAF(VBKx) Apr. 16, 2013 (3 pgs.).                           Inc. v. Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx),
  Defendants' Corrected Responsive Claim Construction Brief, Nyko        Sep. 3, 2013 (30 pgs.).
  Technologies, Inc. v. Energizer Holdings, Inc. et al., CV12-03001      Declaration of Garry Kitchen in Opposition to Defendants' Motion
  GAF(VBKx), Apr. 16, 2013 (32 pgs.).                                    for Summary Judgment of Invalidity (Confidential Portion of p. 31
  Defendants' Objections to Expert Declarations of Garry Kitchen,        Redacted), Nyko Technologies, Inc. v. Energizer Holdings, Inc. et.
  Nyko Technologies, Inc. v. Energizer Holdings, Inc. et al., CV12       al., CV12-03001-GAF(VBKx), Sep. 3, 2013 (63 pgs.).
  03001-GAF(VBKx), Apr. 18, 2013 (21 pgs.).                              Declaration of Katherine L. Quigley in Support of Nyko Technolo
  Declaration of Graham (Gray) M. Buccigross in Support of Defen         gies, Inc.'s Opposition to Defendants' Motion for Summary Judg
  dants' Objections to Expert Declarations of Garry Kitchen, Nyko        ment, (Confidential Exhibit Q Redacted), Nyko Technologies, Inc. v.
                                                                         Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKX), Sep. 3,
  Technologies, Inc. v. Energizer Holdings, Inc. et al., CV12-03001      2013 (214 pgs./2 parts).
  GAF(VBKx), Apr. 18, 2013 (128 pgs.).                                   Nyko Technologies, Inc.'s Separate Statement of Genuine Disputes
  Nyko Technologies, Inc.'s Response to Defendants' Objections to        of Material Fact, Nyko Technologies, Inc. v. Energizer Holdings,
  Expert Declarations of Garry Kitchen, Nyko Technologies. Inc. v.       Inc. et al., CV12-03001-GAF(VBKx), Sep. 3, 2013 (54 pgs.).
  Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), Apr.            Plaintiff Nyko Technologies, Inc.'s Evidentiary Objections to
  30, 2013 (24 pgs.).                                                    Defendant's Evidence Submitted in Support of Their Motion for
  Declaration of Katherine L. Quigley in Support of Nyko Technolo        Summary Judgment of Patent Invalidity, Nyko Technologies, Inc. v.
  gies, Inc.'s Response to Defendants' Objections to Expert Decla        Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKX), Sep. 3,
  rations of Garry Kitchen, Nyko Technologies, Inc. v. Energizer         2013 (3 pgs.).
  Holdings, Inc. et al., CV12-03001-GAF(VBKx), Apr. 30, 2013 (34         Expert Report of Garry Kitchen on the Validity of U.S. Pat. No.
  pgs.).                                                                 8, 143,848 (Confidential Portion Redacted) Nyko Technologies, Inc.
  Declaration of G. Warren Bleeker in Support of Nyko Technologies,      v. Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx), Sep.
  Inc.'s Response to Defendants' Objections to Expert Declarations       13, 2013 (482 pgs./3 parts).
  of Garry Kitchen, Nyko Technologies, Inc. v. Energizer Holdings,       Defendants' Responses to Plaintiffs Separate Statement of Genuine
  Inc. et al., CV12-03001-GAF(VBKx), Apr. 30, 2013 (35 pgs.).            Disputes of Material Fact, Nyko Technologies, Inc. v. Energizer
  Notice of Errata, Nyko Technologies, Inc. v Energizer Holdings, Inc.   Holdings, Inc. et al., CV12-03001-GAF(VDKx), Sep. 10, 2013 (62
  et al., CV12-03001-GAF(VBKx), May 1, 2013 (2 pgs.).                    pgs.).
  Declaration of Katherine L. Quigley in Support of Nyko Technolo        Civil Minutes—General, Motion for Summary Judgment as to
  gies, Inc.'s Response to Defendants' Objections to Expert Decla        Patent Validity filed by Defendants Energizer Holdings Inc.
  rations of Garry Kitchen, Nyko Technologies, Inc. v. Energizer         Eveready Battery Company, Inc., Performance Designed Products
  Holdings, Inc. et al., CV12-03001-GAF(VBKx), May 1, 2013 (34           LLC, Nyko Technologies, Inc. v. Energizer Holdings, Inc. et al.,
  pgs.).                                                                 CV12-03001-GAF(VBKx), Sep. 23, 2013 (1 pg.).
  Civil Minutes—General. In Chambers Tentative Claim Construc            Notice of Supplemental Authority Re Defendants' Motion for
  tion Ruling, Nyko Technologies, Inc. v. Energizer Holdings, Inc. et.   Summary Judgment of Patent Invalidity, Nyko Technologies, Inc. v.
  al., CV12-03001-GAF(VBKx), May 8, 2013 (2 pgs.).                       Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKX), Sep.
  Civil Minutes—General, Claim Construction Hearing, Nyko Tech           27, 2013 (13 pgs.).
  nologies, Inc. v. Energizer Holdings, Inc. et al., CV12-03001          Civil Minutes—General, Order Re: Defendants' Motion for Sum
  GAF(VBKx), May 9, 2013 (1 pg.).                                        mary Judgment, Nyko Technologies, Inc. v. Energizer Holdings, Inc.
  SIPO Office Action dated Jun. 27, 2012 with English Translation for    et al., CV12-03001-GAF(VBKx), Oct. 22, 2013 (23 pgs.).
  related Chinese Patent Application No. 20088.0122521.7 (7 pgs.).       Judgment Pursuant to Fed. R. Civ. Proc. 54(b), Nyko Technologies,
  SIPO Office Action dated Apr. 12, 2013 with English Translation for    Inc. v. Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKx),
  related Chinese Patent Application No. 20088.0122521.7 (17 pgs.).      Nov. 4, 2013 (2 pgs.).
  Expert Report of Garry Kitchen on Infringement of U.S. Pat. No.        Report on the Filing or Determination of an Action Regarding
  8, 143,848, Nyko Technologies, Inc. v. Energizer Holdings, Inc. et.    Patent or Trademark, Nyko Technologies, Inc. v. Energizer Hold
  al., CV12-03001-GAF(VBKx), Aug. 9, 2013 (79 pgs.).                     ings, Inc. et al., CV12-03001-GAF(VBKx), Nov. 4, 2013 (3 pgs.).
  Defendants' Expert Report of Stephen D. Bristow Regarding Inva         Notice of Appeal, Nyko Technologies, Inc. v. Energizer Holdings,
  lidity of U.S. Pat. No. 8,143,848, (Confidential Exhibit E Redacted)   Inc. et al., CV12-03001-GAF(VBKx), Nov. 8, 2013 (5 pgs.).
  Nyko Technologies, Inc. v. Energizer Holdings, Inc. et al., CV12       Reply Memorandum in Support of Defendants' Motion for Sum
  03001-GAF(VBKx), Aug. 9, 2013 (850 pgs./9 parts).                      mary Judgment of Patent Invalidity, Nyko Technologies, Inc. v.
  Civil Minutes—General, In Chambers Order Re: Claim Construc            Energizer Holdings, Inc. et al., CV12-03001-GAF(VBKX), Sep.
  tion, Nyko Technologies, Inc. v. Energizer Holdings, Inc. et al.,      10, 2013 (25 pgs.).
  CV12-03001-GAF(VBKx), Jun. 12, 2013 (25 pgs.).                         Non-Confidential Brief of Appellant, Nyko Technologies, Inc. v.
  Defendants' Notice of Motion and Motion for Summary Judgment           Energizer Holdings, Inc. et al., Appeal No. 14-1085, Feb. 12, 2014
  of Patent Invalidity, Nyko Technologies, Inc. v. Energizer Holdings,   (63 pgs.).
  Inc. et al., CV12-03001-GAF(VBKx), Aug. 29, 2013 (4 pages).            Brief of Defendants—Appellees Energizer Holdings, Inc., Eveready
  Memorandum of Points and Authorities in Support of Defendants'         Battery Company, Inc., and Performance Designed Products LLC,
  Motion for Summary Judgment of Patent Invalidity, Nyko Tech            Nyko Technologies, Inc. v. Energizer Holdings, Inc. et al., Appeal
  nologies, Inc. v. Energizer Holdings, Inc. et al., CV12-03001          No. 14-1085, Apr. 28, 2014 (50 pgs.).
  GAF(VBKx), Aug. 29, 2013 (27 pgs.).                                    Reply Brief of Appellant, Nyko Technologies, Inc. v. Energizer
  Statement of Undisputed Facts and Conclusions of Law in Support        Holdings, Inc. et al., Appeal No. 14-1085, Jun. 16, 2014 (45 pgs.).
  of Defendants' Motion for Summary Judgment of Patent Invalidity,       Citation of Supplemental Authority, Nyko Technologies, Inc. v.
  Nyko Technologies, Inc. v. Energizer Holdings, Inc. et al., CV12       Energizer Holdings, Inc. et al., Appeal No. 14-1085, Jan. 5, 2015
  03001-GAF(VBKx), Aug. 29, 2013 (11 pages).                             (9 pgs.).
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 7 of 40 Page ID #:92


                                                         US 9,705.344 B2
                                                                  Page 6

  (56)                  References Cited
                    OTHER PUBLICATIONS
  Judgment, Nyko Technologies, Inc. v. Energizer Holdings, Inc. et.
  al., Appeal No. 14-1085, Jan. 12, 2015 (2 pgs.).
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 8 of 40 Page ID #:93


  U.S. Patent                Jul. 11, 2017                               Sheet 1 of 23                                         US 9,705.344 B2




                                                                                                  was
                                                                                             ax




                                                                                                         k
                                                                                                         s
                                                                                                         s

                             s
                                 --

                     *




          yraw


                                                                                                                                      S   s
                                                                                                                                      SSSSSSSS
                                                                                                                                      SS
                                                                                                                                      SS
                                                                                                                                      Šss




                                                                                                                               i
                     w   .




                             Y        reasess----a---------------------------------------------     --       --   ----r"
                                                                                                                           Y




                                                                                             xx
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 9 of 40 Page ID #:94
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 10 of 40 Page ID #:95


  U.S. Patent                        Jul. 11, 2017   Sheet 3 of 23   US 9,705.344 B2




                            -

                       i




              -
               :   t

                   t


                   R
                   R
                   s
                   R
                   &
                   R
                   w
                       *

                           S.
                                '-
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 11 of 40 Page ID #:96


  U.S. Patent          Jul. 11, 2017                        Sheet 4 of 23   US 9,705.344 B2




                                       N
                                       &
                                       ww
                                            k




                                            ,
                                       ------rr-e-r-s-a-




                                                                                       S.
         ^                                                                         & Sy
        & ar,
        W.
                                                                                   s
                                                                                   s




                          tyrax
                           ***    --
                           S.                          Y.
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 12 of 40 Page ID #:97


  U.S. Patent          Jul. 11, 2017   Sheet S of 23       US 9,705.344 B2
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 13 of 40 Page ID #:98


  U.S. Patent                          Jul. 11, 2017                                            Sheet 6 of 23                           US 9,705.344 B2




                                                                                                                          NN
                                                                                                                               w
                          f


         & -y
         ym               s                                                                                                        s
                                                                                                                                   s
                                                                                                                                               &
                                                                                                                                                    s
               , ----SX                                                                                                            ss          S
                                               - - - - - - - - - - - - - - - ---                                                   s           s




                                                                               :                                                               s&
                                                                               :
                                           *
                                                                               :                                                   :


                                           8
                                           w




                              ,&                                               s
                                                                                                                               s
                                   \                                      y                                           w
                                        ...A.                                ----------------                   a-r


              &y              -
              w
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 14 of 40 Page ID #:99
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 15 of 40 Page ID #:100


   U.S. Patent             Jul. 11, 2017   Sheet 8 of 23                US 9,705.344 B2




                     wam




           ass
           as    -
           ass

                                                                  sWS
                                                   ws             &
                                                         s        a.


                                                    x8
                                                         . wis
                                                             S.
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 16 of 40 Page ID #:101


   U.S. Patent                 Jul. 11, 2017                       Sheet 9 of 23                                    US 9,705,344 B2




                                                                                      .
                                   *   --arraraaaaaaaaaaaaaaaaaaaa--------------------------rrrrrrrrrrrrrrrr
                                                                                                    w          ar
                                                                                  w                w

                               s                                                                   s                \
                                                                                                                        y
                                                                                                                            V



                                                                                                                                l,




                                                                                                                                         N

                                                                                                                                             S
                 y                                                                                                                   s
                                                                                                                                     N,
                 Y-s                                                                                                                 S sy
                                                                                                                                     Sass
                                                                                                                                y    S
                                                                                                                                y    &
                                                                      ra
                       R


                                             resi
                                             -x.
                                                                            :
                                                                            : 8
                                                                            S
                                                                                                                                s


                                                  N

                           w
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 17 of 40 Page ID #:102


   U.S. Patent                             Jul. 11, 2017                Sheet 10 of 23               US 9,705.344 B2




                                                 orsary



                                                                                          &~aeºc ,
          sa
          Na
          &Yy  s
                   y
                       Y
                           W




                               as




                                    “….*            ------x-xx-xx-xx-xxxxxxx

                                                                           b
                                                                           W


                                                                               y
                                                                                   asssssss



                                                                                   l,
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 18 of 40 Page ID #:103


   U.S. Patent         Jul. 11, 2017   Sheet 11 of 23       US 9,705.344 B2
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 19 of 40 Page ID #:104


   U.S. Patent         Jul. 11, 2017            Sheet 12 of 23   US 9,705.344 B2




                                       ~; ~
                                       ~* ~;~
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 20 of 40 Page ID #:105


   U.S. Patent         Jul. 11, 2017      Sheet 13 of 23    US 9,705.344 B2




                                       FC 1 Af
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 21 of 40 Page ID #:106


   U.S. Patent         Jul. 11, 2017                   Sheet 14 of 23                                                            US 9,705,344 B2




                                         wavra.ru-uru-ur-rrrrrrrrmaaaaaa-------------aaaaaaawarararaxxxxxaranavrrrrrrrowwwvwww-wwwynyww-asym




                                                                                                                                           •~~~~
                                                                                                                                           ?~~~~~




                                                                                                         ~ ; )-
                                                                                                        |×




                                                                                                             - -*



                                       Áº-~ /
                                                                           saw
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 22 of 40 Page ID #:107


   U.S. Patent         Jul. 11, 2017   Sheet 15 Of 23       US 9,705.344 B2
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 23 of 40 Page ID #:108


   U.S. Patent         Jul. 11, 2017   Sheet 16 of 23       US 9,705.344 B2
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 24 of 40 Page ID #:109


   U.S. Patent         Jul. 11, 2017   Sheet 17 Of 23       US 9,705.344 B2
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 25 of 40 Page ID #:110


   U.S. Patent         Jul. 11, 2017   Sheet 18 of 23       US 9,705.344 B2
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 26 of 40 Page ID #:111


   U.S. Patent         Jul. 11, 2017   Sheet 19 Of 23       US 9,705.344 B2
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 27 of 40 Page ID #:112


   U.S. Patent         Jul. 11, 2017   Sheet 20 of 23       US 9,705.344 B2




                                                             *- -
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 28 of 40 Page ID #:113


   U.S. Patent         Jul. 11, 2017   Sheet 21 of 23                      US 9,705.344 B2




                                                                              * * …;   ~~~
                                                                                       ~~~~




                                                   ·~ :
                                                ~~~~~.




                                                         ir arra -------
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 29 of 40 Page ID #:114
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 30 of 40 Page ID #:115


   U.S. Patent         Jul. 11, 2017                   Sheet 23 of 23                                  US 9,705,344 B2


                                                                                         S.    s.
                                                                                              SR




                        3.
                         -
                         waSa




                                                                                     -as sessessex

                                                                                 wwww.


                                                                                               saw
                                                                                               -- --




                                                                     an v. v.-v- wwww.




                                   issa.
                                     ---
                                    vow'


                                Yass -:
                                       :
                                           &c.,Rasas-sw--------------,
                                           3--
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 31 of 40 Page ID #:116


                                                       US 9,705,344 B2
                                 1.                                                                    2
       VIDEO GAME CONTROLLER CHARGING                                    station. These plugs can be small and/or fragile, as the
      SYSTEMI HAVING A DOCKING STRUCTURE                                 accessory device itself is often a small, compact device.
                                                                         These Small plugs can be easily bent or broken, rendering
             CROSS-REFERENCE TO RELATED                                  the charging station inoperable. The user has to be careful to
                        APPLICATION(S)                                   connect the plugs slowly, gently, and completely, on order to
                                                                         make a proper connection without damaging the parts.
     This application is a continuation of U.S. application Ser.
   No. 14/158,703, filed on Jan. 17, 2014, issued Nov. 3, 2015                          SUMMARY OF THE INVENTION
   as U.S. Pat. Ser. No. 9,174,121, which is a continuation of
   U.S. application Ser. No. 13/769,709, filed Feb. 18, 2013,       10
                                                                            In one exemplary embodiment, a video game controller
   issued Jan. 21, 2014 as U.S. Pat. No. 8,633,675, which is a           charging system for charging at least one video game
   continuation of U.S. application Ser. No. 13/417,147, filed           controller using externally supplied power includes: a base;
   Mar. 9, 2012, issued Sep. 17, 2013 as U.S. Pat. No. 8,536,            at least one structure on the base for providing physical
   832, which is a continuation of U.S. application Ser. No.             Support to the at least one video game controller while the
   12/044,295, filed Mar. 7, 2008, issued Mar. 27, 2012 as U.S.     15
                                                                         at least one video game controller is being charged; and at
   Pat. No. 8,143,848, which is a continuation-in-part of U.S.           least one DC port on the base configured to couple to and
   application Ser. No. 11/581,137, filed on Oct. 13, 2006, now          provide DC power to a power input port of the at least one
   abandoned, the entire contents of which are expressly incor           Video game controller.
   porated herein by reference.                                             In one embodiment, the at least one DC port includes at
      Application Ser. No. 12/044.295 also claims the benefit of         least one male mini-USB connector.
   U.S. Provisional Application No. 60/982,364, filed Oct. 24,
   2007, the entire content of which is also incorporated herein            In one embodiment, the video game controller charging
   by reference.                                                         system further includes a current detector electrically
                                                                         coupled to the at least one DC port and an indicator
                 FIELD OF THE INVENTION                             25   electrically coupled to the current detector. The indicator is
                                                                         configured to indicate a charging status of the video game
     The present invention relates to charging systems for               controller charging system and may include at least one
   consumer electronics devices, and more particularly to                LED.
   charging systems for hand-held video game controllers.                  In one embodiment, the at least one structure on the base
                                                                    30
                                                                         includes at least one docking bay configured to receive one
                        BACKGROUND
                                                                         of the video game controllers.
                                                                           In one embodiment, the at least one structure on the base
       Hand-held and portable electronic devices have become             includes opposite surfaces configured to align one of the at
   increasingly widespread and are used daily by many con                least one video game controller Such that the power input
   Sumers. Examples of Such devices include cellular phones,        35
                                                                         port of the video game controller couples to one of the at
   pagers, CD and MP3 players, digital organizers, video game
   units, digital cameras, and many other electronic devices.            least one DC port. Also, the opposite surfaces may include
   Most of these hand-held and portable devices rely on battery          spring-loaded locating buttons configured to align the video
   power while operating and require periodic recharging at an           game controller.
   alternating current (AC) outlet. Each device requires its own    40      In one embodiment, the at least one DC port comprises a
   power adapter, one end of which fits into the AC outlet and           plurality of DC ports, the at least one video game controller
   the other end into the device. Thus, in order to recharge             comprises a plurality of video game controllers, and the
   multiple devices, consumers have to carry, keep track of, and         plurality of DC ports is configured to concurrently couple to
   operate multiple power adapters.                                      and provide the DC power to the plurality of video game
       Consumer electronics devices (“CED), such as personal        45   controllers.
   computers, video game consoles, cell phones, and other                  In one embodiment, the video game controller charging
   devices, often utilize accessory devices that operate in              system further includes an AC-to-DC converter adapted to
   connection with the CED. Examples of accessory devices                convert the externally supplied power to the DC power
   include wireless headsets, audio speakers, and handheld               provided to the power input port of the at least one video
   controllers. These accessory devices often operate on battery    50   game controller. In one embodiment, the AC-to-DC con
   power, so that they can be used without requiring a connec            verter is in the base. In another embodiment, the AC-to-DC
   tion to a power Supply. Frequent use of these battery                 converter is external to the base.
   powered accessory devices drains the batteries and requires              In one embodiment, the AC-to-DC converter is adapted to
   frequent replacement or recharging of the batteries. Frequent         convert an AC voltage in the range of 100 V to 240 V
   replacement of batteries can be expensive, and as a result,      55   corresponding to the externally Supplied power into a DC
   many accessory devices utilize rechargeable batteries.                voltage corresponding to the DC power. The DC voltage
       Of the accessory devices, wireless handheld controllers           may be DC 5 V.
   (or video game controllers) are often used by Video game                 In another exemplary embodiment, a charging system for
   players together with the corresponding video game console.           at least one accessory device having a power input port
   Many video games allow multiple players to play concur           60   includes: a base; at least one male mini-USB connector
   rently, thereby requiring multiple handheld controllers.              supported by the base and adapted to provide DC power to
       The accessory device is connected to a charging station           the at least one accessory device; at least one docking
   periodically to recharge the batteries. The charging station          structure configured to receive and align the at least one
   and the accessory device have matching plugs or ports that            accessory device to couple to the at least one male mini-USB
   fit together to make a connection. If the plug on the charging   65   connector, and a power input for connecting to a power
   station or the accessory device is broken or damaged, the             Supply, the power input electrically coupled to the at least
   accessory device can no longer be connected to the charging           one male mini-USB connector.
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 32 of 40 Page ID #:117


                                                         US 9,705,344 B2
                                 3                                                                          4
      In one embodiment, the charging system further includes               on one of the second sides and is adapted to provide a first
   an AC-to-DC converter electrically coupled between the                   DC power to a first external device. A second DC port is
   power input and the at least one male mini-USB connector.                located on one of the second sides and is adapted to provide
      In one embodiment, the charging system further includes               a second DC power to a second external device. An AC-to
   an AC-to-DC converter external to the base and electrically              DC converter is located in the housing body and is adapted
   coupled to the power input.                                              to convert an AC power received through the plug to the first
      In one embodiment, the charging system further includes               DC power and the second DC power.
   a current detector electrically coupled to the at least one                 In one embodiment, the first DC port and the second DC
   male mini-USB connector and an indicator electrically                    port are USB ports. In another embodiment, the first DC port
   coupled to the current detector, the indicator configured to        10
                                                                            and the second DC port are FireWire ports. In yet another
   indicate a charging status of the charging system. The                   embodiment, the first DC port is a USB port and the second
   indicator may include at least one LED.                                  DC port is a FireWire port.
      In still another exemplary embodiment, a video game
   controller charging system for at least one video game                      In one embodiment, the first DC power and the second
   controller having a power input port includes: a base; at least     15   DC power have different voltages. In another embodiment,
   one male mini-USB connector supported by the base and                    the first DC power supplies DC 5 V and the second DC
   adapted to provide DC power to the power input port of the               power supplies DC 13 V.
   at least one video game controller, and at least one docking                In one embodiment, the power adapter also includes a
   structure having opposite surfaces configured to receive and             plurality of DC ports, each DC port being located on one of
   align the at least one video game controller to couple the               the second sides and being adapted to provide a DC power
   power input port of the at least one video game controller to            to an external device, wherein each DC port is selected from
   the at least one male mini-USB connector.                                the group consisting of USB port, FireWire port, PS/2 port,
      In one embodiment, the video game controller charging                 serial port, and parallel port.
   system further includes an AC-to-DC converter adapted to                    In one embodiment, the AC-to-DC converter is adapted to
   convert an AC power received from an AC power supply to             25   convert an AC voltage of 120 V or 240 V corresponding to
   the DC power provided to the power input port of the at least            the AC power to DC voltages corresponding to the first DC
   one video game controller.                                               power and the second DC power.
      In another exemplary embodiment of the invention, a                      In one embodiment, the AC-to-DC converter is adapted to
   charging system for charging at least one accessory device               convert an AC voltage in the range of 100 V to 240 V
   having a power input port includes a base with at least one         30   corresponding to the AC power to DC voltages correspond
   recess having at least one electrical contact. The base further          ing to the first DC power and the second DC power.
   includes a power input for connection to a power supply, the                In another exemplary embodiment, a power adapter is
   power input being electrically coupled to the at least one               provided that includes a housing body having a first side and
   electrical contact. The charging system also includes at least           a plurality of second sides. A plug is located on the first side
   one external adapter including a connector configured to            35   and is adapted to connect to an AC outlet for providing an
   couple to the power input port of one of the accessory                   AC power. The power adapter includes a plurality of USB
   devices, the at least one external adapter also including at             ports, whereas each USB port is located on one of the second
   least one electrical lead. The at least one recess is dimen              sides and is adapted to provide a DC power to an external
   Sioned to receive the at least one external adapter, the at least        device. An AC-to-DC converter is located in the housing
   one electrical lead contacting the at least one electrical          40   body and is adapted to convert an AC power received
   contact when the external adapter is received by the recess.             through the plug to the DC power.
      Another embodiment of the present invention provides a                   In one embodiment, the power adapter also includes at
   power adapter capable of Supplying power from an AC                      least one DC port, each DC port being located on one of the
   outlet to a variety of hand-held devices. In exemplary                   second sides and adapted to provide a second DC power to
   embodiments of the present invention, a power adapter for           45   an external device, wherein each DC port is selected from
   recharging electronic devices is provided. The power                     the group consisting of FireWire port, PS/2 port, serial port,
   adapter may have a Universal Serial Bus (USB) port to                    and parallel port.
   which a device with a USB plug can be connected for                         In one embodiment, the AC-to-DC converter is adapted to
   recharging. The adapter may also have a FireWire port to                 convert an AC voltage of 120 V or 240 V corresponding to
   which a device with a FireWire plug can be connected for            50   the AC power to a DC voltage corresponding to the DC
   recharging. FireWire is a proprietary name of Apple Com                  power.
   puter for the IEEE 1394 interface. Both ports may be                        In one embodiment, the AC-to-DC converter is adapted to
   operated concurrently to recharge a USB device and a                     convert an AC voltage in the range of 100 V to 240 V
   FireWire device at the same time. The adapter also has an                corresponding to the AC power to a DC voltage correspond
   alternating current (AC) plug which is fixed or movable Such        55   ing to the DC power.
   that the plug extends from the rear side of the adapter. The                In another exemplary embodiment, a power adapter is
   AC plug can be fixed to the adapter body, or be slid or moved            provided that includes a housing body having a first side and
   Somehow into the adapter when the adapter is not in use for              a plurality of second sides. A plug is located on the first side
   easy storage. When the adapter is in use, the AC plug is                 and is adapted to connect to an AC outlet for providing an
   plugged into an AC outlet. The adapter draws power from             60   AC power. The power adapter includes a plurality of
   the outlet and supplies that power to the USB and FireWire               FireWire ports, whereas each FireWire port is located on one
   devices to enable them to recharge.                                      of the second sides and is adapted to provide a DC power to
      According to the present invention, in one embodiment a               an external device. An AC-to-DC converter is located in the
   power adapter is provided that includes a housing body                   housing body and is adapted to convert an AC power
   having a first side and a plurality of second sides. A plug is      65   received through the plug to the DC power.
   located on the first side and is adapted to connect to an AC                In one embodiment, the plug is fixed to the housing body.
   outlet for providing an AC power. A first DC port is located             In another embodiment, the plug is movable between a first
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 33 of 40 Page ID #:118


                                                      US 9,705,344 B2
                                 5                                                                   6
   position for plugging into the AC outlet and a second                  FIG. 19C is a side plan view of an adapter according to
   position inside the housing body.                                    an exemplary embodiment of the invention.
      In another exemplary embodiment of the present inven                FIG. 20 is a perspective view of a charging station with a
   tion, a power adapter having a plurality of USB ports of             Video game controller according to an exemplary embodi
   various sizes to accommodate devices with different types of         ment of the invention.
   USB plugs (e.g., USB plugs of type A or type B) is provided.           FIG. 21 is a perspective view of a charging station with
   The adapter also has a plurality of FireWire ports of various        two video game controllers according to an exemplary
   sizes to accommodate devices with different types of                 embodiment of the invention.
   FireWire plugs (e.g., 4-pin or 6-pin FireWire plugs).                  FIG. 22 is a block diagram of a charging station and an
      In yet another exemplary embodiment of the present           10
                                                                        accessory device according to an exemplary embodiment of
   invention, a power adapter having a plurality of ports of            the invention.
   various types to accommodate many different electronic                 FIGS. 23A-B are a circuit diagram of a charging station
   devices, is provided.                                                according to an exemplary embodiment of the invention.
           BRIEF DESCRIPTION OF THE DRAWINGS                       15
                                                                                         DETAILED DESCRIPTION
     FIG. 1 is a schematic front view diagram of a power
   adapter in an exemplary embodiment of the present inven                 In one embodiment, a video game controller charging
   tion.                                                                system is provided. The video game controller charging
     FIG. 2 is a schematic front view diagram of a power                system includes a base, at least one structure on the base for
   adapter in another exemplary embodiment of the present               providing physical Support to at least one video game
   invention.                                                           controller while it is being charged, and at least one DC port
     FIG. 3 is a schematic front view diagram of a power                on the base configured to couple to and provide DC power
   adapter in yet another exemplary embodiment of the present           to a power input port of the at least one video game
   invention.                                                      25   controller. In some embodiments, the video game controller
     FIG. 4 is a schematic front view diagram of a power                charging system may include a current detector, a charging
   adapter in another exemplary embodiment of the present               status indicator, at least one docking bay, and/or an AC-to
   invention.                                                           DC converter adapted to convert externally supplied power
      FIG. 5 is a schematic side view diagram of the power              to the DC power provided to the power input port of at least
   adapter of FIG. 1 in a non-operating position.                  30   one video game controller. In other embodiments, the base
      FIG. 6 is a schematic side view diagram of the power              of a charging system (or "charging station’’) may include a
   adapter of FIG. 1 in an operating position.                          recess having at least one electrical contact and a power
      FIG. 7 is a conceptual diagram of a side view of the              input for connection to a power Supply, the power input
   adapter and the electronic device in an exemplary embodi             being electrically coupled to the at least one electrical
   ment of the present invention.                                  35   contact. The charging station also includes an external
      FIG. 8 is a diagram showing the AC-to-DC converter in             adapter with a connector configured to couple to a power
   the adapter.                                                         input port of the accessory device, and with at least one
      FIG. 9 is a schematic front view diagram of a power               electrical lead. The recess is dimensioned to receive the
   adapter in another exemplary embodiment of the present               adapter, with the at least one electrical lead contacting the at
   invention.                                                      40   least one electrical contact when the adapter is received by
     FIG. 10 is a schematic front view diagram of a power               the recess.
   adapter in yet another exemplary embodiment of the present              In another embodiment, a power adapter includes a hous
   invention.                                                           ing body having a plurality of sides. In addition, the power
     FIG. 11 is a perspective view of a video game controller           adapter includes a plug located on one side of the housing
   charging system according to another exemplary embodi           45   body and adapted to connect to an alternating current (AC)
   ment of the present invention.                                       outlet. Furthermore, the power adapter includes first and
     FIG. 12 is a top view of the video game controller                 second direct current (DC) ports, each located on a side of
   charging system of FIG. 11.                                          the housing body and each adapted to provide a DC power
     FIG. 13 is a side view of the video game controller                to an external device. Finally, the power adapter includes an
   charging system of FIG. 11.                                     50   AC-to-DC converter for converting the AC power received
     FIG. 14 is a perspective view of the video game controller         through the plug to the DC powers supplied to external
   charging system of FIG. 11 having video game controllers             devices.
   connected for charging.                                                 A power adapter may include one or more USB ports to
     FIG. 15 is a block diagram of the video game controller            which devices with USB plugs can be connected for recharg
   charging system of FIG. 11.                                     55   ing. The adapter may also include one or more FireWire
     FIG. 16 is a perspective view of a charging station                ports to which devices with FireWire plugs can be connected
   according to an exemplary embodiment of the invention.               for recharging. Both ports may be operated concurrently.
     FIG. 17 is a perspective view of a charging station and            The adapter also has an AC plug that is fixed or is movable
   two adapters according to an exemplary embodiment of the             between a first position (e.g., operating position) and a
   invention.                                                      60   second position (e.g., non-operating position). By way of
     FIG. 18 is a perspective view of a charging station with           example, the AC plug may extend from the rear side of the
   two adapters according to an exemplary embodiment of the             adapter. The AC plug can be fixed to the adapter housing
   invention.                                                           body, or it can be retracted, folded, slid, or somehow moved
      FIG. 19A is a top plan view of an adapter according to an         into the adapter housing body for easy storage when the
   exemplary embodiment of the invention.                          65   adapter is not in use. When the adapter is in use, the AC plug
      FIG. 19B is a bottom plan view of an adapter according            is plugged into an AC outlet. In one embodiment, the adapter
   to an exemplary embodiment of the invention.                         draws AC power from the outlet, converts it to DC powers
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 34 of 40 Page ID #:119


                                                       US 9,705,344 B2
                              7                                                                        8
   having +5 V and +13 V, respectively, and supplies the DC              ment includes all possible combinations of ports, the com
   powers to the USB and FireWire devices, respectively, to              bination being formed from USB, FireWire, serial, parallel
   enable them to recharge.                                              ports, and other DC charging ports, in various combinations.
     In each of the disclosed embodiments, the USB, FireWire,               FIG. 5 is a schematic side view diagram of the power
   serial, parallel, and generally DC ports, may be either male          adapter 100 of FIG. 1 in its non-operating position. The
   or female. That is, the DC charging ports may be female and           power adapters 110 and 120 of FIGS. 2 and 3 have substan
   accept a plug, or may itself be a port plug for plugging into         tially the same structure in one embodiment. As shown in
   a port in an external device.                                         FIG. 5, the power adapter 100 may have an AC plug 103 that
      FIG. 1 is a schematic front view diagram of a power                is movable such that it extends from the rear side of the
   adapter 100 in an exemplary embodiment of the present            10   adapter 100. In the non-operating position, when the adapter
   invention. The power adapter 100 has a USB port 101 to                100 is not in use, the AC plug 103 is slid, moved, or
   which a device with a USB plug can be connected for                   otherwise positioned into the adapter 100 so that the plug
   recharging. The power adapter 100 also has a FireWire port            103 does not extend out from the adapter 100. This non
   102 to which a device with a FireWire plug can be connected           operating position allows for easy storage of the adapter 100.
   for recharging. The power adapter 100 includes an AC-to          15   In other embodiments, the plug may be fixed to the adapter
   DC power converter for providing +5 V and +13 V, respec               housing body and is not movable.
   tively. The power adapter 100 may take an input of 100 V                 FIG. 6 is a schematic side view diagram of the power
   to 240 V (w/ frequencies of 50 Hz or 60 Hz) AC power                  adapter 100 of FIG. 1 in its operating position. As shown in
   and/or any other standard AC outlet voltage to enable the             FIG. 6, when the power adapter 100 is in use, the AC plug
   power adapter 100 to be used in a number of different                 103 is slid, moved, or otherwise positioned outside of the
   countries throughout the world.                                       housing of the adapter 100, so that the plug 103 extends out
      In the United States, AC voltage is standardized at 120 V.         from the adapter 100 in its operating position. In this
   but in practice voltages range from 105 V to 130 V. In other          position the AC plug 103 may be plugged into an AC outlet
   parts of the world, voltages range from 100 V to 240 V. The           so that the adapter 100 can draw AC power from the outlet,
   frequencies vary across the world as well. In the U.S. 60 Hz     25   convert it to DC powers having +5 V and +13V, respectively,
   is the standard. However, in other parts of the world, AC             and supply the DC powers to hand-held and portable elec
   voltage is supplied at 50 Hz or 60 Hz. The AC-to-DC power             tronic devices.
   converters in the power adapter may be adapted to convert                While the AC plug 103 of the power adapter 100 illus
   AC voltages from a particular standard to a DC voltage                trated in FIGS. 5 and 6 appears as a pair of parallel flat bars
   required of the DC ports in the power adapter.                   30   that are commonly used in the United States and some other
      The USB port 101 is capable of delivering DC power                 countries, for international use, the AC plug may have a
   having +5 V to a connected USB device. The FireWire port              shape of a pair of cylindrical bars used in many Asian and
   101 is capable of delivering DC power having +13 V to a               European countries, and/or any other Suitable shape. Fur
   connected FireWire device. Ports 101, 102 may be operated             thermore, a single power adapter may include a number of
   concurrently to recharge a USB device and a FireWire             35   different types of AC plugs for use in many different
   device at the same time. While FIG. 1 illustrates that ports          countries having different AC plug types/AC power volt
   101, 102 are located at the front surface of the power adapter        ageS.
   100, the ports may be located at any suitable location on the            FIG. 7 is a conceptual diagram of a side view of an
   front, rear, side, top, or bottom Surfaces or sides of the            adapter 100 and an electronic device 105 in an exemplary
   adapter 100.                                                     40   embodiment of the present invention. The adapter 100 is
      FIG. 2 is a schematic front view diagram of a power                plugged into an AC outlet 106. A device 105 is connected to
   adapter 110 in another exemplary embodiment of the present            the adapter 100 by a cable 104. The cable 104 plugs into the
   invention. The power adapter 110 has two FireWire ports               adapter 100 through a plug 101 or 102, shown in FIG.1. The
   102 to which a device with a FireWire plug can be connected           adapter 100 draws power from the AC outlet 106 and
   for recharging. The FireWire ports 102 may be of a different     45   delivers the power to the device 105 through the cable 104.
   type and may accept 4-pin or 6-pin FireWire connections.                 FIG. 8 is a diagram showing the AC-to-DC converter in
   Each FireWire port 102 is capable of delivering DC power              the adapter 100. The AC-to-DC converter 112 is located in
   having +13 V to a connected FireWire device. Ports 102 may            the housing body of the adapter 100. The AC-to-DC con
   be operated concurrently to recharge FireWire devices at the          verter 112 receives an AC power from the AC plug 103 via
   same time.                                                       50   an AC outlet 106 and provides DC power to a plurality of
      FIG. 3 is a schematic front view diagram of a power                DC ports 111. The AC-to-DC converter 112 may be com
   adapter 120 in yet another exemplary embodiment of the                posed of multiple AC-to-DC converters in order to provide
   present invention. The power adapter 120 has two USB ports            different DC power voltages to the DC ports 111. For
   101 to which a device with a USB plug can be connected for            example, in FIG. 1, the AC-to-DC converter would receive
   recharging. The USB ports 101 may be of a different type         55   AC power from the AC plug 103 and provide DC5 V to one
   and may accept type A or type B connections. Each USB                 DC port (e.g., USB port 101) and DC 13 V to another DC
   port 101 is capable of delivering DC power having +5 V to             port (e.g., FireWire port 102).
   a connected USB device. Ports 101 may be operated con                    FIG. 9 is a schematic front view diagram of a power
   currently to recharge USB devices at the same time.                   adapter 200 in another exemplary embodiment of the present
      FIG. 4 is a schematic front view diagram of a power           60   invention. The adapter 200 has a plurality of USB ports 201
   adapter 130 in another exemplary embodiment of the present            to which a plurality of devices with USB plugs can be
   invention. Power adapter 130 has a USB port 161 and a                 connected for recharging. The USB ports 201 may be of
   FireWire port 162 that are connected to lines 163. The lines          various sizes to accommodate devices having different types
   extend the ports so that USB and FireWire plugs may be                of USB plugs (e.g., USB plugs of type A or type B). The
   inserted into the extended ports without having to reach the     65   adapter 200 also has a plurality of FireWire ports 202 to
   power adapter 130 plugged into an AC outlet. Although a               which a plurality of devices with FireWire plugs can be
   USB and FireWire port are shown in FIG. 4, this embodi                connected for recharging. The FireWire ports 202 may
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 35 of 40 Page ID #:120


                                                       US 9,705,344 B2
                                  9                                                                   10
   likewise be of various sizes to accommodate devices having            tively, the DC ports 408 may be any electrical connectors
   different types of FireWire plugs (e.g., 6-pin or 4-pin               Suitable for coupling to a video game controller for another
   FireWire plugs). The ports 201 and 202 may be located at              Video game console, or for any other consumer electronics
   any suitable location on the front, rear, side, top, or bottom        device to be charged, such as an MP3 player or accessory
   surfaces or sides of the adapter 200.                                 device.
      FIG. 10 is a schematic front view diagram of a power                 In the present embodiment of the video game controller
   adapter 300 in yet another exemplary embodiment of the                charging system 400, the partitions 406 include locators 410
   present invention. The adapter 300 has a plurality of ports           for aligning the video game controller to the DC port 408.
   301a, 301b, 301c, 301d, 301e, 301?, 301g having different             There are locators 410 on each of the two surfaces of the
   cross-sectional shapes to which a plurality of devices can be    10   partitions 406, as well as the two surfaces of the base 402.
   connected for recharging. The ports 301 may be any of a               which face the DC ports 408. There may be two locators 410
   wide variety of ports used by popular electronic devices,             on each Surface described, i.e., four locators 410 adjacent
   such as USB, FireWire, PS/2, serial ports, parallel ports, and        each video game controller 420. Each pair of opposite
   others. The ports 301a-301 g may be located at any suitable           Surfaces, a portion of the base 402, a corresponding docking
   location, on the front, rear, side, top, or bottom Surfaces or   15   bay 404, and/or the locators 410 may comprise a structure
   sides of the adapter 300. The ports of the power adapter 300          for providing physical Support to one of the video game
   may have cross-sections that are different from the cross             controllers 420 during charging. While the locators 410 in
   sections of the ports 301a-301g that are shown for illustra           the illustrated embodiment of FIG. 11 are button-shaped, the
   tive purposes only.                                                   shape of the locators 410 is not limited thereto. Also, the
      Similar to the power adapter 100 of FIG. 1, the power              locators 410 may be spring-loaded in order to facilitate
   adapters 200 and 300 of FIGS. 9 and 10 each have one or               aligning and maintaining a required position of the video
   more AC plugs for plugging to corresponding AC outlets to             game controller 420 for coupling to the corresponding DC
   receive AC power therefrom. The AC plugs may have                     port 408. In other embodiments, the locators 410 may not be
   different shapes to be compatible with AC outlets used in             spring-loaded and the video game controller 420 may be
   various different countries of the world.                        25   aligned by the locators 410 through any other suitable
      Further, similar to the power adapter 100, the power               method or mechanism, Such as a pressure fit.
   adapters 200 and 300 of FIGS. 9 and 10 may have capa                     In use, the DC ports 408 are connected to power input
   bilities to convert a range of different AC voltages that are         ports of the video game controllers 420 to be charged, as
   used throughout the world. By way of example, the power               shown in FIG. 14. When one or more video game controllers
   adapters 200 and 300 may be able to convert from AC power        30   420 need to be recharged, connecting the video game
   having a voltage range of 100V to 240V (and at frequencies            controllers 420 to the charging system 400 is as easy as
   50 Hz or 60 Hz) to DC power having +5 V and +13 Vand/or               inserting each of the video game controllers 420 into one of
   any other desirable Voltages.                                         the docking bays 404. As described above, the locators 410
      FIGS. 11, 12, and 13 are perspective, top, and side views,         aid in aligning the video game controller 420 into the
   respectively, of a video game controller charging system 400     35   docking bay 404 such that the power input port of the video
   according to another exemplary embodiment of the present              game controller 420 slides down onto and connects to the
   invention. FIG. 14 is a perspective view of the video game            DC port 408. The charging system 400 is connected to a
   controller charging system 400 having video game control              power Supply through its own power input (either AC power
   lers 420 connected for charging. In one embodiment, the               which is converted to DC power using an internal AC-to-DC
   charging system 400 converts AC power from an AC power           40   converter or externally provided DC power). The charging
   Supply to DC power and Supplying the DC power having a                system 400 then provides power to the video game control
   desired DC voltage to a connected CED accessory device,               ler 420 to recharge the batteries of the video game controller
   Such as one of the video game controllers 420. In such an             420.
   embodiment, the video game controller charging system 400               While the embodiment described above uses a vertical
   includes an AC-to-DC converter for converting AC power to        45   orientation, with each of the video game controllers 420
   DC power. In other embodiments, the video game controller             being dropped from above into the docking bays 404, other
   charging system 400 may receive DC power from an exter                orientations may be used as well. In one alternative embodi
   nal power Source. In Such cases, the external DC power may            ment, for example, the video game controllers 420 may be
   be provided by an external AC-to-DC converter that receives           received horizontally into the docking bays 404, and elec
   power from an AC outlet, and converts the received AC            50   trically coupled to DC ports 408 having a horizontal orien
   power to DC power.                                                    tation instead of the vertical orientation shown in FIGS.
      The video game controller charging system 400 includes             11-14.
   a base 402 and one or more docking bays 404, wherein each                The present embodiment of the video game controller
   docking bay 404 is configured to receive a video game                 charging system 400 can charge up to four video game
   controller 420. The charging system 400 also includes one or     55   controllers 420 concurrently, or it can charge one at a time.
   more partitions 406 separating the docking bays 404. The              Alternative embodiments of the charging system 400, how
   charging system 400 further includes a DC port 408 within             ever, may be configured to charge more than four video
   each of the docking bays 404 that is configured to electri            game controllers 420 concurrently. The power supply for the
   cally couple to one of the video game controllers 420 and             charging system 400 may be a power cord 416 that has a
   deliver DC power to the coupled video game controller 420.       60   plug for connecting to an AC power Supply or a DC power
      The DC ports 408 of the video game controller charging             Supply. In one embodiment, the charging system 400 also
   system 400 are configured to connect to a power input port            includes an AC-to-DC converter 440 (see FIG. 15) electri
   of the video game controller 420 to be charged. In the                cally coupled between the power cord 416 and the DC ports
   present embodiment, the DC ports 408 are male mini-USB                408 for converting AC power to DC power having +5 V or
   (universal serial bus) connectors adapted to connect to a        65   any DC voltage suitable for delivery to the video game
   female mini-USB connector on a video game controller for              controller 420. The AC-to-DC converter 440 may be in the
   a video game console, such as the PlayStation3(R). Alterna            base 402 or external to the base 402. The power cord 416
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 36 of 40 Page ID #:121


                                                         US 9,705,344 B2
                                  11                                                                       12
   may be removably connected to the base 402, or may be                       In one embodiment, the video game controller charging
   fixedly coupled to the base 402. In an alternative embodi                system 400 includes one or more current detectors 460 for
   ment, the power input may be a USB port that connects to                 detecting the amount of current being provided by the power
   a CED (e.g., a video game console) to obtain DC power from               supply to the video game controllers 420 through the DC
   the CED. The charging system 400 provides this DC power                  ports 408. If sufficient current, i.e. a predetermined amount
   to the DC ports 408 for delivery to the video game control               of current, is detected by one of the current detectors 460,
   lers 420. In other embodiments, DC power may be provided                 the corresponding LED (e.g., a red LED) is emitted to
   as input to the charging system 400, where the DC power                  indicate that the video game controller 420 in the corre
   may be provided by an external AC-to-DC converter. In such               sponding docking bay 404 is being charged. Then, when the
   embodiments, the power input may be DC power converted              10   charging has been completed, less current is detected
   from AC power from a wall outlet and converted to DC                     because the battery in the accessory device is already
   power using the external AC-to-DC converter.                             Substantially fully charged. In this case, another LED (e.g.,
      The video game controller charging system 400 may also                a green LED) is emitted to indicate that charging has been
                                                                            completed.
   include an indicator panel 450 that indicates a status of the       15      Another exemplary embodiment of the invention, shown
   charging system 400. In the present embodiment, the indi                 in FIGS. 16-23, relates to a charging station for a consumer
   cator panel 450 includes four LED assemblies 452. Each of                electronics device (CED), and more particularly, to a charg
   the four LED assemblies 452 corresponds with one of the                  ing station for one or more hand-held controllers for a video
   four DC ports 408, so as to indicate the charging status of the          game console. A charging station 510 according to an
   Video game controller 420 being charged at the respective                exemplary embodiment of the invention is shown in FIG.
   DC port 408. Each of the LED assemblies 452 includes at                  16. The charging station 510 includes two docking bays 512,
   least two LEDs having different colors. For example, each of             514 for two accessory devices, which in one embodiment are
   the LED assemblies 452 in the present embodiment includes                hand-held controllers for a video game console. The docking
   a red LED and a green LED. While the respective video                    bays 512, 514 are dimensioned to accept adapters 516 (see
   game controller 420 is being charged, the red LED is emitted        25   FIG. 17). Electrical contacts 520 in the docking bays 512,
   to indicate that the video game controller 420, or more                  514 make contact with electrical leads 522 on the adapters
   specifically, the battery inside the video game controller 420,          516 (see FIG. 19B) to provide an electrical connection
   is currently being charged. When the respective video game               through which power can be transmitted. The adapters 516
   controller 420 is finished charging, the green LED is emitted            are electrically coupled to the power input port on the
   to indicate that the charging has been completed. In another        30   hand-held controllers. In one embodiment, the adapters 516
   embodiment, the green LED may be emitted to indicate that                drop-fit easily into the docking bays 512, 514, thus provid
   the video game controller is being charged, while the red                ing a fast and easy connection of the hand-held controllers
   LED is emitted to indicate that the charging has been                    to the charging station 510.
   completed. In alternative embodiments, each of the LED                      As shown in FIG. 16, the charging station 510 includes a
   assemblies 452 may include different colors of LEDs and/or          35   base 524 with two docking bays 512, 514. The docking bays
   different numbers of LEDs (e.g., three LEDs) to indicate                 512, 514 are each dimensioned to accept a hand-held con
   respective charging status.                                              troller 526 (see FIGS. 20, 21). The two docking bays 512,
     In another alternative embodiment, each of the LED                     514 are separated by a partition 528 positioned between
   assemblies 452 may include a single LED and may illumi                   them. Each of the docking bays 512, 514 includes a recess
   nate with a first color (e.g., red) to indicate that the charging   40   530 at the bottom of the docking bay. The recess 530 has
   system 400 is currently charging a video game controller                 four electrical contacts 520 positioned in the recess 530. In
   420. Another LED assembly 452 may illuminate with a                      other embodiments, the recess may include more than four
   second color (e.g., green) to indicate that the charging                 or less than four electrical contacts. These contacts 520 are
   system 400 has completed charging. The LED assemblies                    shown positioned in a linear arrangement in the recess 530,
   may be electrically coupled to a current detector 460 (see          45   but they could be positioned in any Suitable arrangement.
   FIG. 15) which provides the signals to illuminate the LEDs.                 The recesses 530 are dimensioned to receive an adapter
   In one embodiment, the charging system 400 may stop                      516 into the recess 530. As shown in FIG. 17, the adapters
   providing power to the video game controller 420 when the                516 can be dropped vertically into the docking bays 512, 514
   Video game controller's internal battery is completely                   and into the recesses 530. When the adapters 516 are placed
   charged.                                                            50   into the recesses 530, electrical leads 522 (see FIG. 19B) on
      FIG. 15 is a block diagram showing some of the above                  the bottom side 538 of the adapters 516 contact the electrical
   described components of the video game controller charging               contacts 520 in the recesses 530. The electrical leads 522 on
   system 400 in schematic form. As can be seen in FIG. 15, the             the adapter 516 thus make an electrical connection with the
   charging system 400 includes DC ports 408, each of which                 electrical contacts 520 in the recess 530. The electrical leads
   is configured to be electrically coupled with a video game          55   522 on the adapter 516 match the arrangement of the
   controller 420. Through the DC ports 408, the charging                   electrical contacts 520 such that each electrical lead 522
   system 400 is capable of supplying the power received from               makes physical contact with an electrical contact 520 when
   a power adapter or a power Supply to the video game                      the adapter 516 is placed in the recess 530. In one embodi
   controllers 420 for charging.                                            ment, as will be described later, the electrical contacts 520
     In one embodiment, the base 402 includes an AC-to-DC              60   are spring loaded so as to make Sufficient contacts with the
   converter 440 for converting input AC power to DC power                  electrical leads 522.
   for charging the video game controller 420. In other embodi                 In other embodiments, the adapters 516 and the docking
   ments, the charging system 400 may be provided with an                   bays 512, 514 have matching shapes, such as, for example,
   external AC/DC converter, DC power via a mini-USB port,                  a molded male and female matching shape, which is not
   or any other Suitable DC power Supply. The charging system          65   limited to the recess 530 described above. The docking bays
   400 may include a USB host used to provide DC power via                  512, 514 and the adapters 516 can have any suitable shapes
   a mini-USB port.                                                         that allow the electrical contacts 520 of the docking bays
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 37 of 40 Page ID #:122


                                                        US 9,705,344 B2
                                 13                                                                     14
   512, 514 to make contact with the electrical leads 522 of the           charging station. In another embodiment, the charging sta
   adapters 516. Thus, many molded configurations, including               tion includes prongs that hold the controller and adapter into
   ridges, grooves, and other shapes, can be used to enable the            place after they have been placed (vertically or horizontally)
   docking bays 512, 514 to receive the adapters 516. These                into the docking bay to obtain a complete electrical connec
   examples are illustrative only, and not limiting.                       tion.
      As shown in FIG. 18, in one embodiment, the adapters                    The charging station 510 can charge two controllers 526
   516 and recesses 530 are shaped such that the adapter 516               simultaneously (or concurrently), or it can charge one at a
   can only be placed into the recess 530 in one orientation. In           time. The power input for the charging station 510 may be
   the embodiment shown, the adapter 516 includes at least one             a power cord 544, as shown in FIG. 20, that connects to an
   angled edge 532, and the recess 530 includes a matching            10   alternating current (AC) power Supply. In this case, the
   angled corner 534. This geometry ensures that the adapter               charging station 510 includes an AC/DC converter electri
   516 will be placed in the recess 530 in the proper orientation,         cally coupled between the power input and the electrical
   so that the electrical contacts 520 meet the electrical leads           contacts 520, in order to provide direct current power to the
   522. Other geometric configurations or features could be                contacts 520 and from there to the controllers 526. The
   used to accomplish this function, such as matching prongs          15   AC/DC converter 546 may be internal to the base 524 or
   and recesses, or other types of shaped edges. Additionally,             external. In another embodiment, the power input is a USB
   this feature is optional, as the adapter 516 could be made to           port that connects to the CED to obtain DC power from the
   fit into the recess 530 in multiple orientations.                       CED. The charging station provides this DC power to the
      As shown in FIGS. 19A-19C, the adapter 516 includes a                electrical contacts 520 and from there to the controllers 526.
   body 536 with the angled edge 532. The electrical leads 522             In other embodiments, DC power may be provided as input
   are located on a bottom side 538 of the body 536. The top               to the charging station 510, where the DC power may be
   side 540 of the body 536 includes a connector 542 that is               provided by an external AC/DC converter.
   configured to connect to the power input port of the acces                 The electrical contacts 520 may include a spring coupling
   sory device to be charged. In one embodiment, the connector             the contacts 520 to the base 524. The weight of the controller
   542 is a male mini-USB (universal serial bus) connector            25   526 pushes the adapter 516 down into the recess 530,
   adapted to connect to a female mini-USB connector on a                  pressing the electrical leads 522 on the adapter 516 against
   hand-held controller for a video game console, such as the              the electrical contacts 520. The spring pushes back up on the
   PlayStation3(R).                                                        contacts 520, pushing them against the electrical leads 522
       In use, the connector 542 on the adapter 516 is connected           to ensure a complete electrical connection.
   to the power input port of the accessory device to be              30      The charging station 510 may also include an indicator
   charged, such as the hand-held controller 526 shown in                  548 that indicates a status of the charging station 510. In one
   FIGS. 20 and 21. The adapter 516 is a small and light-weight            embodiment, the indicator 548 includes two LED assem
   piece that connects Snugly to the power input port of the               blies 550,552 (see FIG. 16). The LED assemblies 550, 552
   hand-held controller 526. The adapter 516 can remain with               correspond with the first and second docking bays 512, 514,
   the hand-held controller 526 at all times, even when the           35   respectively, so as to indicate the charging status of the
   controller 526 is not being charged in the charging station             hand-held controller 526 (or any other suitable accessory
   510. When the hand-held controller 526 is in use during                 device) being charged in the respective docking bay. Each of
   operation of a video game, when the controller 526 is stored,           the LED assemblies 550 and 552 includes at least two LEDs
   and when it is charging, the adapter 516 can remain con                 having different colors. By way of example, each of the LED
   nected to (and physically mounted on) the controller 526.          40   assemblies 550 and 552 in one embodiment includes a red
   The adapter 516 is small and light weight, so that it does not          LED and a green LED. While the respective hand-held
   interfere with operation of the controller 526. When the                controller 526 is being charged, the red LED is emitted to
   controller 526 needs to be recharged, connecting it to the              indicate that the hand-held controller 526 (i.e., the battery
   charging station 510 is as easy as dropping it into one of the          inside the hand-held controller 526) is currently being
   docking bays 512, 514. The adapter 516 slides easily into the      45   charged. Further, when the respective hand-held controller
   recess 530, and the electrical leads 522 on the bottom of the           526 is finished charging, the green LED is emitted to
   adapter 516 make an electrical connection with the electrical           indicate that the charging has been completed. In other
   contacts 520 in the recess 530. The charging station 510 is             embodiments, each of the LED assemblies 550, 552 may
   connected to a power Supply through its own power input.                include different color LEDs and/or different number (e.g.,
   The charging station 510 then provides power to the con            50   three) of LEDs to indicate respective charging status.
   troller 526 to recharge the controller's batteries. This                  In still other embodiments, each of the LED assemblies
   recharging process is fast and easy, as the adapter 516 allows          550, 552 may include a single LED, and may be referred to
   the controller 526 to be simply dropped into place, rather              as LEDs 550,552. The first LED 550 illuminates with a first
   than carefully connected to a fragile port or connector.                color, for example red, to indicate that the charging station
     While the embodiment described above uses a vertical             55   510 is currently charging an accessory device. The second
   orientation, with the controller 526 and adapter 516 being              LED 552 illuminates with a second color, for example green,
   dropped from above into the recess 530, other orientations              to indicate that the charging station 510 is finished charging.
   may be used as well. In one embodiment, the adapter 516 is              The LEDs 550,552 may be electrically coupled to a current
   received horizontally into one of the docking bays 512, 514,            detector 521 (see FIG. 22) which provides the signals to
   and the electrical contacts 520 in the docking bay and             60   illuminate the LEDs. In one embodiment, the charging
   electrical leads 522 on the adapter 516 are arranged verti              station 510 stops providing power to the controller 526 when
   cally to make contact with each other when the adapter 516              the controller's internal battery is completely charged.
   is horizontally placed into the docking bay. In one embodi                 A block diagram of the charging station 510 is shown in
   ment, the adapter 516 is placed into the docking bay by a               FIG. 22, showing some of the above-described components
   push-fit, press-fit, or Snap-fit, rather than simply a drop-fit.   65   of the charging station in Schematic form. As can be seen in
   These fitting engagements are fast and easy to use, and also            FIG. 22, the charging station (or charger base) 510 includes
   provide a reliable connection between the adapter 516 and               electrical contacts 520 that are adapted to be electrically
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 38 of 40 Page ID #:123


                                                        US 9,705,344 B2
                                15                                                                       16
   coupled with the accessory device 526 via the adapter 516.                at least one adapter, each comprising at least one electrical
   This way, the charging station 510 is capable of Supplying                   lead and being receivable in a respective one of the at
   the power received from a power adapter or a power Supply                    least one recess Such that the at least one electrical lead
   to the accessory device 526 (e.g., for charging).                            contacts the at least one electrical contact in the respec
      In one embodiment, the charger base includes the AC/DC          5         tive recess; and
   converter 546 for converting input AC power to DC power                    at least one male DC port electrically coupleable to the
   for charging the accessory device 526. In other embodi                        single power input interface, each of the at least one
   ments, the charging station 510 may be provided with DC                       male DC port being disposed on a respective adapter of
   power via a mini-USB port, an external AC/DC converter, or                    the at least one adapter and being configured to elec
   any other Suitable DC power Supply. The charging station           10         trically and mechanically couple to the female power
   510 may include a USB host used to provide DC power via                       input receptacle of a respective one of the at least one
   mini-USB port.                                                                video game controller to provide DC power to the
      In one embodiment, the charging station 510 includes a                     female power input receptacle without the use of an
   current detector 521 for detecting the amount of current                      external or retractable cable when the respective,
   being provided by the power Supply to the accessory device         15         adapter is received in the respective recess, and Such
   526 through the contacts 520. If sufficient current (e.g., a                  that the adapter may remain attached to the video game
   predetermined amount of current) is detected by the current                   controller when the video game controller is in use
   detector 521, the corresponding LED (e.g., a red LED) is                      during operation of a video game.
   emitted to indicate that the accessory device 526 is being                 2. The video game controller charging system of claim 1,
   charged. Then, when the charging has been completed, less               wherein the at least one adapter comprises a plurality of
   current is detected because the battery in the accessory                adapters, each configured to electrically couple to a respec
   device is already Substantially fully charged. In this case,            tive video game controller of a plurality of video game
   another LED (e.g., a green LED) is emitted to indicate that             controllers, and the at least one recess comprises a plurality
   charging has been completed.                                            of recesses, wherein the video game controller charging
      A circuit diagram of the charging station 510 is shown in       25   system is configured to concurrently charge the plurality of
   FIGS. 23A and 23B. As can be seen in FIGS. 23A and 23B,                 Video game controllers.
   each of the LED assemblies includes two LEDs (green LED                    3. The video game controller charging system of claim 1,
   LED2 and red LED LED1, or green LED LED4 and red                        further comprising at least one docking bay Supported by the
   LED LED3). As can also be seen in FIGS. 23A and 23B, the                base, each of the at least one docking bay comprising a pair
   current detector 521 in one embodiment is implemented              30   of opposing Surfaces and being open on opposite sides
   using a quad operational amplifier chip LM324. The current              between the opposing Surfaces, each of the at least one
   detector 521 controls light emission of LEDs LED1 and                   docking bay being configured to receive a video game
   LED2 and/or the light emission of LEDs LED3 and LED4.                   controller of the at least one video game controller such that
   depending on whether or not sufficient current for charging             handle portions of the video game controller project out
   a respective accessory device is detected.                         35   wardly from the open sides.
     While the CED is described in the above embodiments as                   4. The video game controller charging system of claim 3,
   a video game console, and the accessory device is described             wherein each of the at least one recess is disposed within a
   as a video game controller for the video game console, the              respective docking bay of the at least one docking bay, and
   invention may be used for other CEDs and accessory                      the at least one adapter is receivable in a respective one of
   devices, such as cell phones, wireless headsets, personal          40   the at least one recess such that the at least one electrical lead
   computers and related peripheral devices, and many other                contacts the at least one electrical contact when the video
   electronic devices. This list is meant to be illustrative only,         game controller having the adapter attached thereto is
   and not limiting.                                                       received in the respective docking bay.
      Also, while some of the embodiments are primarily                       5. The video game controller charging system of claim 1,
   described as a charging system for charging video game             45   further comprising at least one spring coupled to the at least
   controllers, the present invention is not limited thereto. The          one electrical contact in a respective one of the at least one
   charging system in various embodiments may be used or be                recess, the at least one spring being configured to bias the at
   modified to be used for charging any suitable hand-held                 least one electrical contact toward the at least one electrical
   electronics devices or accessories, such as, for example,               lead when a respective adapter of the at least one adapter is
   hand-held video games, or hand-held audio or multimedia            50   received in the respective recess.
   players such as MP3 players, without departing from the                    6. The video game controller charging system of claim 5.
   spirit or scope of the present invention.                               wherein the, respective adapter is receivable into the respec
      It will be appreciated by those with ordinary skill in the           tive recess in a first direction, and the at least one spring is
   art that the invention can be embodied in other specific                configured to bias the at least one electrical contact toward
   forms without departing from the spirit or essential character     55   the at least electrical lead in a second direction opposite the
   thereof. The embodiments described above should be con                  first direction.
   sidered to be illustrative and not restrictive. The scope of the          7. The video game controller charging system of claim 1,
   present invention is defined by the appended claims and                 wherein each of the at least one adapter is receivable in a
   their equivalents.                                                      respective one of the at least one recess by drop-fit such that
     What is claimed is:                                              60   the at least one electrical lead contacts the at least one
      1. A video game controller charging system for charging              electrical contact i the respective recess without the use of a
   at least one video game controller, each having a female                plug or a connector.
   power input receptacle, the video game controller charging                 8. A video game controller charging system for charging,
   system comprising:                                                      at least one video game controller, each having a female
      a base including at least one recess and at least one           65   power input receptacle and handle portions at opposite sides
        electrical contact in each of the at least one recess;             of the female power input receptacle, the video game
     a single power input interface;                                       controller charging system comprising:
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 39 of 40 Page ID #:124


                                                        US 9,705,344 B2
                                 17                                                                      18
     a base;                                                               that the at least one electrical lead contacts the at least one
     at least one docking bay Supported by the base, each of the           electrical contact in the respective recess without the use of
        at least one docking bay comprising a pair of opposing             a plug or a connector.
        Surfaces and being open on opposite sides between the                 15. A video game controller charging system for charging
        opposing Surfaces, each of the at least one docking bay       5    Video game controller having a power input port, the video
        being configured to receive a video game controller of             game controller charging System comprising:
        the at least one video game controller Such that the                  at least one adapter comprising:
        handle portions of the video game controller project                     a body;
        outwardly from the open sides;                                           a connector fixed to the body and configured to remov
     at least one recess and at least one electrical contact in       10            ably and electrically couple the adapter to the power
        each of the at least one recess, each of the at least ne                    input port of the video game controller, thereby
        recess corresponding to a respective docking bay of the                     mechanically mounting the body of the adapter to the
        at least one docking bay;                                                   Video game controller via the power input port; and
     a single power input interface;                                             at least one electrical lead electrically coupled to the
                                                                      15            connector via the body; and
     at least one adapter, each comprising at least one electrical            a base comprising:
        lead and being receivable in a respective one of the at                  a power input for connection to a power Supply; and
        least one recess Such that the at least one electrical lead              at least one docking bay defining a recess of a shape
        contacts the at least one electrical contact in the respec                  configured to mate with the adapter body and includ
        tive recess; and                                                            ing at least one electrical contact electrically coupled
      at least one male DC port electrically coupleable to the                      to the power input and configured to electrically
         single power input interface, each of the at least one                     contact the at least one electrical lead of the adapter
         male DC port being disposed on a respective adapter of                     when the adapter body and recess are mated with one
         the at least one adapter and being configured to elec                       another,
         trically and mechanically couple to the female power         25      wherein the at least one adapter includes a plurality of
         input receptacle of a respective one of the at least one               electrical leads and the at least one docking bay
         video game controller to provide DC power to the                       includes a corresponding plurality of electrical con
         female power input receptacle without the use of exter                 tacts, wherein the at least one adapter is of a shape that
         nal or retractable cable when the respective adapter is                generally coincides with the shape of the recess of the
         received in the respective recess, and Such that the         30        at least one docking bay Such that her the adapter is
         adapter may remain attached to the video game con                      mated with the recess, the plurality of electrical con
         troller when the video game controller is in use during                tacts aligns with and electrically contacts the corre
         operation of a video game.                                              sponding plurality of electrical leads.
      9. The video game controller charging system of claim 8.                16. The video game controller charging system of claim
                                                                      35   15, wherein the at least one adapter comprises a plurality of
   wherein each of the at least one recess is disposed within the          adapters, each configured to electrically couple to a respec
   respective docking bay of the at least one docking bay.                 tive video game controller of a plurality of video game
      10. The video game controller charging system of claim               controllers, and the at least one docking bay comprises a
   8, wherein the at least one adapter comprises a plurality of            plurality of docking bays, wherein the video game controller
   adapters, each configured to electrically couple to a respec       40   charging system is configured to concurrently charge the
   tive video game controller of a plurality of video game                 plurality of video game controllers.
   controllers, the at least one docking bay comprises a plu                  17. The video game controller charging system of claim
   rality of docking bays, and the at least one recess comprises           16, wherein each of the at least one docking bay comprises
   a plurality of recesses, wherein the video game controller              a pair of opposing Surfaces and being open on opposite sides
   charging system is configured to concurrently charge the           45   between the opposing Surfaces, each of the at least one
   plurality of video game controllers.                                    docking bay being configured to receive a video game
      11. The video game controller charging system of claim               controller of the at least one video game controller such that
   10, wherein the opposing Surfaces of each of the docking                handle portions of the video game controller project out
   bays are spaced apart from each other in a first direction, and         wardly from the open sides.
   docking bays of the plurality of docking bays are spaced           50      18. The video game controller charging system of claim
   apart from each other in the first direction.                           16, further comprising at least one spring coupled to the at
      12. The video game controller charging system of claim               least one electrical contact in the recess, the at least one
   8, further comprising at least one spring coupled to the at             spring being configured to bias the at least one electrical
   least one electrical contact in a respective one of the at least        contact toward the at least one electrical lead when a
   one recess, the at least one spring being configured to bias       55   respective adapter of the at least one adapter is received in
   the at least one electrical contact toward the at least one              CCCSS.
   electrical lead when a respective adapter of the at least one              19. The video game controller charging system of claim
   adapter is received in the respective recess.                           18, wherein the respective adapter is receivable into the
      13. The video game controller charging system of claim               recess a first direction, and the at least one spring is
   12, wherein the respective adapter is receivable into the          60   configured to bias the at least one electrical contact toward
   respective recess in a first direction, and the at least one            the at least one electrical lead in a second direction opposite
   spring is configured to bias the at least one electrical contact        the first direction.
   toward the at beast one electrical lead in a second direction              20. The video game controller charging system of claim
   opposite the first direction.                                           1, wherein each of the at least one male DC port is disposed
      14. The video game controller charging system of claim          65   on an inwardly curved Surface of the respective adapter to
   8, wherein each of the at least one adapter is receivable in            Support the respective one of the at least one video game
   a respective one of the at least one recess by drop-fit Such            controller.
Case 2:21-cv-04796-SB-AGR Document 1-3 Filed 06/11/21 Page 40 of 40 Page ID #:125


                                                     US 9,705,344 B2
                                19                                     20
      21. The video game controller charging system of claim
   8, wherein each of the at least one male DC port is disposed
   on an inwardly curved Surface of the respective adapter to
   Support the respective one of the at least one video game
   controller.                                                    5
     22. The video game controller charging system of claim
   16, wherein the connector is disposed on an inwardly curved
   surface of the body to support the video game controller.
                         k   k   k   k   k
